Exhibit 10.2


[EXECUTION COPY]



THIRD AMENDED AND RESTATED
PLEDGE AND SECURITY AGREEMENT
DATED AS OF APRIL 23, 2008
(AS AMENDED THROUGH FEBRUARY 28, 2012)


THIS THIRD AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (as such agreement
may be amended, supplemented, modified or amended and restated from time to
time, this “Agreement”) is made by ANNTAYLOR, INC., a Delaware corporation
(“ATI”), ANNTAYLOR STORES CORPORATION, a Delaware corporation (the “Parent”),
ANNCO, INC., a Delaware corporation (“ANNCO”), ANNTAYLOR DISTRIBUTION SERVICES,
INC., a Delaware corporation (“ATDS”), and ANNTAYLOR RETAIL, INC., a Delaware
corporation (“ATR” and, together with ATI, the Parent, ANNCO and ATDS, the
“Grantors” and each, individually, a “Grantor”) in favor of BANK OF AMERICA,
N.A., in its capacity as administrative agent for each of the Lenders now or
hereafter party to the Credit Agreement (as defined below) (the “Agent”).
W I T N E S S E T H:
WHEREAS, ATI, ANNCO, ATDS, ATR, the Agent, the lenders referred to therein, the
syndication agents named therein, and the issuing banks named therein have
entered into that certain $175,000,000 Second Amended and Restated Credit
Agreement dated November 14, 2003 (as amended, the “Original Credit Agreement”);
and
WHEREAS, at the Borrowers’ request, Lenders, the Agent and the syndication
agents named therein have agreed to amend and restate the Original Credit
Agreement in its entirety pursuant to that certain Third Amended and Restated
Credit Agreement dated as of the date hereof (as so amended and restated and as
such agreement may be further amended, supplemented, modified, or amended and
restated from time to time, the “Credit Agreement”); and
WHEREAS, the Parent is the parent of each of ATI, ANNCO, ATDS and ATR and has
and will materially benefit from the Loans made or to be made and the Letters of
Credit issued or to be issued under the Credit Agreement, and in connection
therewith and pursuant to the terms of the Credit Agreement, the Parent
simultaneously herewith has entered into that certain Third Amended and Restated
Parent Guaranty and is required to execute and deliver this Agreement; and
WHEREAS, each of ANNCO, ATDS and ATR is, directly or indirectly, a wholly owned
Subsidiary of ATI and has and will materially benefit from the Loans and
Advances made and to be made, and the Letters of Credit issued and to be issued,
under the Credit Agreement; and
WHEREAS, the parties hereto have entered into that certain Second Amended and
Restated Pledge and Security Agreement dated November 14, 2003 (as amended, the
“Original Pledge and Security Agreement”), pursuant to which the Grantors
granted a security interest in certain personal property




--------------------------------------------------------------------------------


and assets as collateral security for the payment and performance of such
Grantors’ obligations under the loan documents relating to and including the
Original Credit Agreement; and
WHEREAS, as collateral security for payment and performance by each Grantor of
its Obligations, each Grantor is willing to continue, amend and grant to the
Lender, as the case may be, a security interest in certain of its personal
property and assets pursuant to the terms of this Agreement.
NOW, THEREFORE, in consideration of the above premises and in order to induce
the Lenders and each Letter of Credit Issuer to amend and restate the Original
Credit Agreement and continue to, respectively, make Loans and issue Letters of
Credit under the Credit Agreement, each Grantor hereby agrees with the Agent for
its benefit, and for the benefit of the Lenders and each Letter of Credit
Issuer, by acceptance hereof, as follows:
1.DEFINED TERMS. The following terms shall have the following respective
meanings:
“Accounts” means all of each Grantor’s now owned or hereafter acquired or
arising accounts, as defined in the UCC, including all Credit Card Accounts and
any rights to payment for the sale or lease of goods or rendition of services,
whether or not they have been earned by performance.
“Affiliate” as applied to any Person, shall mean any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to vote 10% or more of the Securities having voting power for the
election of directors of such Person or otherwise to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting Securities or by contract or otherwise; provided that no
financial institution, mutual fund or investment banking firm shall be an
Affiliate of any Grantor unless it owns, directly or indirectly, at least 20% of
such Securities of such Grantor.
“Chattel Paper” means all of each Grantor’s now owned or hereafter acquired
chattel paper, as defined in the UCC, including electronic chattel paper.
“Copyrights” means all of each Grantor’s right, title and interest, whether now
owned or hereafter acquired, in and to all United States and foreign copyrights
and copyright applications (including without limitation the copyrights and
copyright applications identified on Schedule III attached hereto and
incorporated herein by reference) and including the right to recover for all
past, present and future infringements thereof and all reissues, divisions,
continuations, continuations‑in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto.
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of any Grantor.

2

--------------------------------------------------------------------------------


“Documents” means all documents as such term is defined in the UCC, including
bills of lading, warehouse receipts or other documents of title, now owned or
hereafter acquired by any Grantor.
“Equipment” means all of each Grantor’s now owned and hereafter acquired
machinery, equipment, furniture, furnishings, fixtures, and other tangible
personal property (except Inventory), including embedded software, motor
vehicles with respect to which a certificate of title has been issued, aircraft,
dies, tools, jigs, molds and office equipment, as well as all of such types of
property leased by such Grantor and all of such Grantor’s rights and interests
with respect thereto under such leases (including, without limitation, options
to purchase); together with all present and future additions and accessions
thereto, replacements therefor, component and auxiliary parts and supplies used
or to be used in connection therewith, and all substitutes for any of the
foregoing, and all manuals, drawings, instructions, warranties and rights with
respect thereto; wherever any of the foregoing is located.
“Equity Interests” means, with respect to any Person, all shares, interests,
participations or other equivalent ownership interests (however, designated,
whether voting or non-voting) of such Person’s capital, whether now outstanding
or issued after the Effective Date.
“Excluded Notes” means any promissory note with an original principal amount of
less than $1,000,000 owing to any Grantor from a senior executive or key
employee of such Grantor.
“General Intangibles” means all of each Grantor’s now owned or hereafter
acquired general intangibles, choses in action and causes of action and all
other intangible personal property of such Grantor of every kind and nature
(other than Accounts), including, without limitation, all contract rights,
payment intangibles, corporate or other business records, inventions, designs,
blueprints, plans, specifications, trade secrets, goodwill, computer software,
customer lists, registrations, licenses, franchises, tax refund claims, any
funds which may become due to such Grantor in connection with the termination of
any employee benefit plan or any rights thereto and any other amounts payable to
such Grantor from any employee benefit plan, rights and claims against carriers
and shippers, rights to indemnification, business interruption insurance and
proceeds thereof, property, casualty or any similar type of insurance and any
proceeds thereof, proceeds of insurance covering the lives of key employees on
which such Grantor is beneficiary, all Pledged Equity Interests constituting
“general intangibles” as defined in the UCC, rights to receive dividends,
distributions, cash and other property in respect of or in exchange for pledged
equity interests or Investment Property and any letter of credit, guarantee,
claim, security interest or other security held by or granted to such Grantor,
and including without limitation, all Credit Card Accounts and Patents,
Trademarks and Copyrights constituting “general intangibles” as defined in the
UCC.
“Goods” means all “goods” as defined in the UCC, now owned or hereafter acquired
by any Grantor, wherever located, including embedded software to the extent
included in “goods” as defined in the UCC.

3

--------------------------------------------------------------------------------


“Instruments” means all instruments as such term is defined in the UCC, now
owned or hereafter acquired by any Grantor, including, without limitation, all
Pledged Notes constituting “instruments” as defined in the UCC.
“Inventory” means all of each Grantor’s now owned and hereafter acquired
inventory, goods and merchandise, wherever located, to be furnished under any
contract of service or held for sale or lease, all returned goods, raw
materials, work-in-process, finished goods (including embedded software), other
materials and supplies of any kind, nature or description which are used or
consumed in such Grantor’s business or used in connection with the packing,
shipping, advertising, selling or finishing of such goods, merchandise, and all
documents of title or other Documents representing them.
“Investment Property” means all of each Grantor’s right title and interest in
and to any and all: (a) securities whether certificated or uncertificated; (b)
securities entitlements; (c) securities accounts; (d) commodity contracts; or
(e) commodity accounts, including, without limitation, all Pledged Equity
Interests constituting “investment property” as defined in the UCC.
“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Grantor, including
rights to payment or performance under a letter of credit, whether or not such
Grantor, as beneficiary, has demanded or is entitled to demand payment or
performance.
“LLC Agreement” means the limited liability company agreement, operating
agreement and other organizational document of a Securities Issuer which is a
limited liability company, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“Partnership Agreement” means the partnership agreement and other organizational
document of a Securities Issuer which is a partnership, as the same way be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.
“Patents” means all of each Grantor’s right, title and interest, whether now
owned or hereafter acquired, in and to all United States and foreign patents and
patent applications (including without limitation the patents and patent
applications identified on Schedule III attached hereto and incorporated herein
by reference) and including the right to recover for all past, present and
future infringements thereof and all reissues, divisions, continuations,
continuations in part, substitutes, renewals, and extensions thereof, all
improvements thereon, and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto.
“Pledged Collateral” is defined in Section 3(c) hereof.
“Pledged Equity Interests” means all Pledged Shares, Pledged Partnership
Interests and Pledged Membership Interests.

4

--------------------------------------------------------------------------------


“Pledged Membership Interests” means all Equity Interests of each Securities
Issuer which is a limited liability company identified in Item C of Schedule IV
opposite the name of any Grantor and all additional Equity Interests of any such
Securities Issuer from time to time acquired by such Grantor in any manner,
including, in each case, (i) the LLC Agreement of such Securities Issuer, (ii)
all rights (but not obligations) of such Grantor as a member thereof and all
rights to receive dividends or distributions (whether payable in cash,
securities or otherwise) and all principal, interest, and other payments and
rights from time to time received, receivable, or otherwise distributed
thereunder, (iii) all claims of such Grantor for damages arising out of or for
breach of or default under such LLC Agreement, (iv) the right of such Grantor to
terminate such LLC Agreement, to perform and exercise consensual or voting
rights thereunder, and to compel performance and otherwise exercise all remedies
thereunder, (v) all rights of such Grantor, whether as a member thereof or
otherwise, to all property and assets of such Securities Issuer (whether real
property, inventory, equipment, accounts, general intangibles, securities,
instruments, chattel paper, documents, choses in action, financial assets, or
otherwise) and (vi) all certificates or instruments evidencing such Equity
Interests.
“Pledged Notes” means all promissory notes of each Securities Issuer identified
in Item A of Schedule IV hereto opposite the name of any Grantor and all other
promissory notes of any such Securities Issuer issued from time to time to such
Grantor other than any Excluded Notes, as such promissory notes are amended,
modified, supplemented, restated or otherwise modified from time to time and
together with any promissory note of any Securities Issuer taken in extension or
renewal thereof or substitution therefor.
“Pledged Partnership Interests” means all Equity Interests of each Securities
Issuer which is a partnership identified in Item D of Schedule IV opposite the
name of any Grantor and all additional Equity Interests of any such Securities
Issuer from time to time acquired by such Grantor in any manner, including, in
each case, (i) the Partnership Agreement of such Securities Issuer, (ii) all
rights (but not obligations) of such Grantor as a partner thereof and all rights
to receive dividends or distributions (whether payable in cash, securities or
otherwise) and all principal, interest, and other payments and rights from time
to time received, receivable, or otherwise distributed thereunder, (iii) all
claims of such Grantor for damages arising out of or for breach of or default
under such Partnership Agreement, (iv) the right of such Grantor to terminate
such Partnership Agreement, to perform and exercise consensual or voting rights
thereunder, and to compel performance and otherwise exercise all remedies
thereunder, (v) all rights of such Grantor, whether as a partner thereof or
otherwise, to all property and assets of such Securities Issuer (whether real
property, inventory, equipment, accounts, general intangibles, securities,
instruments, chattel paper, documents, choses in action, financial assets, or
otherwise) and (vi) all certificates or instruments evidencing such Equity
Interests.
“Pledged Shares” means all issued and outstanding shares of capital stock of
each Securities Issuer which is a corporation (or similar type of issuer)
identified in Item B of Schedule IV hereto opposite the name of any Grantor
including, in each case, (i) all rights (but not obligations) of such Grantor as
an owner thereof and all rights to receive dividends or distributions (whether
payable in cash, securities or otherwise) and all principal, interest, and other
payments and rights from time to time received, receivable, or otherwise
distributed thereunder, (ii) all rights of such

5

--------------------------------------------------------------------------------


Grantor, whether as an owner thereof or otherwise, to all property and assets of
such Securities Issuer (whether real property, inventory, equipment, accounts,
general intangibles, securities, instruments, chattel paper, documents, choses
in action, financial assets, or otherwise) and (iii) all additional shares of
capital stock of any such Securities Issuer from time to time acquired by such
Grantor in any manner, and (iv) the certificates representing such shares of
capital stock.
“Securities Issuer” means any Person listed on Schedule IV hereto that has
issued or may issue a Pledged Equity Interest or a Pledged Note.
“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by any Grantor, other than software embedded in any category
of Goods, including all computer programs and all supporting information
provided in connection with a transaction related to any program.
“Supporting Obligations” means all supporting obligations as such term is
defined in the UCC.
“Trademarks” means all of each Grantor’s right, title and interest, whether now
owned or hereafter acquired, in and to all United States and foreign trademarks,
trade names, trade dress, service marks, trademark and service mark
registrations, and applications for trademark or service mark registration and
any renewals thereof (including without limitation each United States trademark,
trade name, trade dress, registration and application identified in Schedule III
attached hereto and incorporated herein by reference) and including all income,
royalties, damages and payments now and hereafter due and/or payable with
respect thereto (including without limitation damages for past or future
infringements thereof), the right to sue or otherwise recover for all past,
present and future infringements thereof, all rights corresponding thereto
throughout the world (but only such rights as now exist or may come to exist
under applicable local law) and all other rights of any kind whatsoever of each
Grantor accruing thereunder or pertaining thereto, together in each case with
the goodwill of the business connected with the use of, and symbolized by, each
such trademark and service mark.
“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests.
“Uniform Commercial Code jurisdiction” means any jurisdiction that has adopted
“Revised Article 9” of the UCC on or after July 1, 2001.
All other capitalized terms used but not otherwise defined herein have the
meanings given to them in the Credit Agreement or in Annex A thereto. All other
undefined terms contained in this Agreement, unless the context indicates
otherwise, have the meanings provided for by the UCC to the extent the same are
used or defined therein.
2.    GRANT OF LIEN.
(a)    As security for all Obligations, each Grantor hereby pledges, assigns,

6

--------------------------------------------------------------------------------


charges, mortgages, delivers, transfers and grants to the Agent, for the benefit
of the Agent and the Lenders, a continuing security interest in, lien on,
assignment of and right of set‑off against, all of the following property and
assets of such Grantor, whether now owned or existing or hereafter acquired or
arising, regardless of where located:
(i)    all Accounts;
(ii)    all Inventory;
(iii)    all contract rights;
(iv)    all Chattel Paper;
(v)    all Documents;
(vi)    all Instruments;
(vii)    all Supporting Obligations and Letter-of-Credit Rights;
(viii)    all General Intangibles (including payment intangibles and Software);
(ix)    all Goods;
(x)    all Equipment;
(xi)    all Investment Property;
(xii)    all money, cash, cash equivalents, securities and other property of any
kind of such Grantor held directly or indirectly by the Agent or any Lender;
(xiii)    all of such Grantor’s Deposit Accounts, credits, and balances with and
other claims against the Agent or any Lender or any of their Affiliates or any
other financial institution with which such Grantor maintains deposits,
including the Payment Account;
(xiv)    all books, records and other property related to or referring to any of
the foregoing, including books, records, account ledgers, data processing
records, computer software and other property and General Intangibles at any
time evidencing or relating to any of the foregoing;
(xv)    all accessions to, substitutions for and replacements, products and
proceeds of any of the foregoing, including, but not limited to, proceeds of any
insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing;
Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in (a) any lease, license, contract, property rights or agreement to
which any Grantor is a party or any of its rights or interests thereunder, or
any property or assets subject to any lease, license, contract or agreement if
and for so long as the

7

--------------------------------------------------------------------------------


grant of such security interest shall constitute or result in (i) the
abandonment, invalidation or unenforceability of any right, title or interest of
any Grantor therein or (ii) in a breach or termination pursuant to the terms of,
or a default under, any such lease license, contract property rights or
agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity),
provided however that such security interest shall attach immediately at such
time as the condition causing such abandonment, invalidation or unenforceability
shall be remedied and, to the extent severable, shall attach immediately to any
portion of such lease, license, contract, property rights or agreement, or such
property or assets subject to any lease, license, contract or agreement that
does not result in any of the consequences specified in (i) or (ii), (b) any
real property leasehold held by a Grantor, (c) any of the outstanding Equity
Interests of a Foreign Subsidiary in excess of 65% of the voting power of all
classes of Equity Interests of such Foreign Subsidiary entitled to vote, (d) any
Excluded Notes, (e) motor vehicles covered by certificates of title, (f) patent
number 6,427,855 issued on August 6, 2002 and owned by ANNCO and (g) any shares
of Parent’s capital stock owned by any Grantor or any Margin Stock owned by any
Grantor, unless the Grantors in aggregate own at any time Margin Stock (other
than shares of Parent’s capital stock) with an aggregate value over $1,000,000,
in which case such Margin Stock (other than shares of Parent’s capital stock)
shall be included as Collateral or disposed of for Cash Equivalents to be
included as Collateral).
All of the foregoing, together with the Real Estate covered by the Mortgage(s)
and all other property of such Grantor in which the Agent or any Lender may at
any time be granted a Lien as collateral for the Obligations, is herein
collectively referred to as the “Collateral.”
(b)    The Collateral of each Grantor secures (i) in the case of the Borrower,
all Obligations of the Borrower under the Loan Documents, (ii) in the case of
the Parent, the Guaranteed Obligations under the Parent Guaranty and (iii) in
the case of each Subsidiary Guarantor, the Guaranteed Obligations under the
Subsidiary Guaranty. All of the Obligations shall be secured by all of the
Collateral.
(c)    This Section 2 continues, reaffirms and amends, as the case may be, those
respective first priority pledge and security interests granted under the
Original Pledge and Security Agreement.
3.    PERFECTION AND PROTECTION OF SECURITY INTEREST.
(a)    Each Grantor shall, at its expense, perform all steps requested by the
Agent at any time to perfect, maintain, protect, and enforce the Agent’s Liens,
including: (i) executing, delivering and/or filing and recording of the
Mortgage(s), the Trademark Security Agreement and executing and filing financing
or continuation statements, and amendments thereof, in form and substance
reasonably satisfactory to the Agent; (ii) delivering to the Agent warehouse
receipts covering any portion of the Collateral located in warehouses and for
which warehouse receipts are issued and certificates of title covering any
portion of the collateral for which certificates of title have been issued;
(iii) when an Event of Default has occurred and is continuing, transferring

8

--------------------------------------------------------------------------------


Inventory to warehouses or other locations designated by the Agent; (iv) placing
notations on such Grantor’s books of account to disclose the Agent’s security
interest; and (v) taking such other steps as are deemed necessary by the Agent
to maintain and protect the Agent’s Liens. Each Grantor agrees that a carbon,
photographic, photostatic, or other reproduction of this Agreement or of a
financing statement is sufficient as a financing statement.
(b)    If any Grantor at any time owns Collateral consisting of a negotiable
Document with a value in excess of $1,000,000 or Chattel Paper with an aggregate
value in excess of $1,000,000, such Grantor shall promptly notify Agent thereof
and, upon request of the Agent, deliver such Collateral to the Agent.
(c)    All certificates, notes and other instruments representing or evidencing
the Pledged Equity Interests or the Pledged Notes and all other instruments now
owned or at any time hereafter acquired by any Grantor other than any Excluded
Notes (collectively, the “Pledged Collateral”) shall be delivered to and held by
or on behalf of the Agent pursuant hereto (except as otherwise provided in the
last sentence of Section 10(c) hereof) and shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignments in blank, all in form and substance satisfactory to the
Agent. Upon the occurrence and during the continuance of an Event of Default,
the Agent shall have the right, at any time in its discretion and without notice
to such Grantor, to transfer to or to register in the name of the Agent or any
nominee of the Agent any or all of the Pledged Collateral, subject only to the
revocable rights specified in Section 10 hereof. In addition, upon the
occurrence and during the continuance of an Event of Default, the Agent shall
have the right at any time to exchange certificates or instruments representing
or evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations.
(d)    If required by the terms of the Credit Agreement and not waived by Agent
in writing (which waiver may be revoked), each Grantor shall obtain
authenticated control agreements from each issuer of uncertificated securities,
securities intermediary, or commodities intermediary issuing or holding any
financial assets or commodities to or for such Grantor.
(e)    If any Grantor is or becomes the beneficiary of a letter of credit in an
amount in excess of $1,000,000, such Grantor shall promptly notify Agent thereof
and enter into a tri‑party agreement with Agent and the issuer and/or
confirmation bank with respect to Letter-of-Credit Rights assigning such
Letter-of-Credit Rights to Agent and directing all payments thereunder to the
Payment Account, all in form and substance reasonably satisfactory to Agent.
(f)    Each Grantor shall take all steps necessary to grant the Agent control of
all electronic chattel paper in accordance with the Code and all “transferable
records” as defined in the Uniform Electronic Transactions Act.
(g)    Each Grantor hereby irrevocably authorizes the Agent at any time and from
time to time to file in any filing office in any Uniform Commercial Code
jurisdiction any initial financing statements and amendments thereto that (a)
indicate the Collateral (i) as all assets of such Grantor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC of the State of New York or such
jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) contain any other information

9

--------------------------------------------------------------------------------


required by part 5 of Article 9 of the UCC of the State of New York for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (i) whether such Grantor is an organization, the type of organization
and any organization identification number issued to such Grantor, and (ii) in
the case of a financing statement filed as a fixture filing or indicating
Collateral as as-extracted collateral or timber to be cut, a sufficient
description of real property to which the Collateral relates. Each Grantor
agrees to furnish any such information to the Agent promptly upon request. Each
Grantor also ratifies its authorization for the Agent to have filed in any
Uniform Commercial Code jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date hereof.
(h)    Each Grantor shall promptly deliver to Agent a copy of any complaint
filed by it asserting any commercial tort claim (as defined in the UCC) in an
amount in excess of $5,000,000 and unless otherwise consented by Agent, such
Grantor shall enter into a supplement to this Agreement, granting to Agent a
Lien in such commercial tort claim.
(i)    From time to time, each Grantor shall, upon the Agent’s request, execute
and deliver confirmatory written instruments pledging to the Agent, for the
ratable benefit of the Agent and the Lenders, the Collateral, but such Grantor’s
failure to do so shall not affect or limit any security interest or any other
rights of the Agent or any Lender in and to the Collateral with respect to such
Grantor. So long as the Credit Agreement is in effect and until all Obligations
have been fully satisfied, the Agent’s Liens shall continue in full force and
effect in all Collateral (whether or not deemed eligible for the purpose of
calculating the Availability or as the basis for any advance, loan, extension of
credit, or other financial accommodation).
(j)    No Reincorporation. Without limiting the prohibitions on mergers
involving any Grantor contained in the Credit Agreement or any other Loan
Document, no Grantor shall reincorporate or reorganize itself under the laws of
any jurisdiction other than the jurisdiction in which it is incorporated or
organized as of the date hereof or change its type of entity as identified on
Schedule II without the prior written consent of Agent.
(k)    Terminations Amendments Not Authorized. Each Grantor acknowledges that it
is not authorized to file any financing statement covering the Collateral or
amendment or termination statement with respect to any financing statement
covering the Collateral without the prior written consent of Agent and agrees
that it will not do so without the prior written consent of Agent, subject to
such Grantor’s rights under Section 9-509(d)(2).
(l)    No Restriction on Payments to Agent. No Grantor shall enter into any
Contract that restricts or prohibits the grant of a security interest in
Accounts, Chattel Paper, Instruments or payment intangibles or the proceeds of
the foregoing to Agent.
4.    LOCATION OF COLLATERAL. (a) Each Grantor represents and warrants to the
Agent and the Lenders that: Schedule I is a correct and complete list of the
location of such Grantor’s chief executive office and the location of its books
and records and (b) Schedule I correctly identifies any of such facilities and
locations that are not owned by such Grantor. Each Grantor covenants and agrees
that it will not (i) maintain any Collateral at any location other than those
locations owned or leased by such Grantor or otherwise listed for such Grantor
on Schedule

10

--------------------------------------------------------------------------------


I except for Collateral which is in transit from a supplier to a Grantor or to
customers of a Grantor or between any such locations or (ii) change the location
of its chief executive office or location of its books and records from the
location identified in Schedule I, unless it gives the Agent at least thirty
(30) days’ prior written notice thereof. Without limiting the foregoing, each
Grantor represents that all of its Inventory (other than Inventory in transit
from a supplier to a Grantor or to customers of a Grantor or between any such
locations) is, and covenants that all of its Inventory will be, located either
(a) on premises owned by such Grantor, (b) on premises leased by such Grantor,
or (c) in a warehouse or with a bailee, provided that the Agent has received an
executed bailee letter from the applicable Person in form and substance
reasonably satisfactory to the Agent.
5.    JURISDICTION OF ORGANIZATION. Schedule II hereto identifies each Grantor’s
name as of the Closing Date as it appears in official filings in the state of
its incorporation or other organization, the type of entity of such Grantor
(including corporation, partnership, limited partnership or limited liability
company), organizational identification number issued by such Grantor’s state of
incorporation or organization or a statement that no such number has been issued
and the jurisdiction in which such Grantor is incorporated or organized. Each
Grantor has only one state of incorporation or organization.
6.    TITLE TO, LIENS ON, AND SALE AND USE OF COLLATERAL. Each Grantor
represents and warrants to the Agent and the Lenders and agrees with the Agent
and the Lenders that: (a) such Grantor has rights in and the power to transfer
all of the Collateral free and clear of all Liens whatsoever, except for Liens
permitted by Section 7.10 of the Credit Agreement; (b) the Agent’s Liens in the
Collateral will not be subject to any prior Lien except for those Liens
identified in clause (a), (b), (c), (d) and (f) of the definition of Permitted
Liens and permitted by clauses (b)(iii), (iv), (v), (vi), (vii) and (viii) of
Section 7.10 of the Credit Agreement; and (c) such Grantor will use, store, and
maintain the Collateral in accordance with customary business practices and will
use such Collateral for lawful purposes only.
7.    ACCOUNTS.
(a)    Each Grantor hereby represents and warrants to the Agent and the Lenders,
with respect to such Grantor’s Accounts that are to be included in the
determination of Eligible Credit Card Accounts, that: (i) such Account arises
from the sale of goods, is owned by such Grantor and represents a complete bona
fide transaction which requires no further act on the part of such Grantor to
make such Account payable by the Account Debtor; (ii) such Account and the
underlying contract related thereto does not contravene in any material respect
any laws, rules or regulations applicable thereto including, without limitation,
rules and regulations relating to truth-in-lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy and no Grantor party to the underlying contract related thereto is in
violation of any such laws, rules or regulations in any material respect; (iii)
the goods, the sale of which gave rise to the Account, were not at the time of
the sale subject to any Lien other than Liens permitted under Section 7.10(b) of
the Credit Agreement; and (iv) no Grantor is in material breach of any express
or implied material representations or warranty with respect to the goods, the
sale of which gave rise to such Account nor in material breach of any material
representation or warranty, covenant or other agreement contained in the Loan
Documents with respect to such Account.

11

--------------------------------------------------------------------------------


(b)    No Grantor shall accept any note or other instrument (except a check or
other instrument for the immediate payment of money) with respect to any Account
without the Agent’s written consent. If the Agent consents to the acceptance of
any such instrument, it shall be considered as evidence of the Account and not
payment thereof and such Grantor will promptly deliver such instrument to the
Agent, endorsed by such Grantor to the Agent in a manner satisfactory in form
and substance to the Agent. Regardless of the form of presentment, demand,
notice of protest with respect thereto, such Grantor shall remain liable thereon
until such instrument is paid in full.
(c)    Each Grantor shall notify the Agent promptly of all disputes and claims
in excess of $500,000 with any Account Debtor, and agrees to settle, contest, or
adjust such dispute or claim at no expense to the Agent or any Lender. No
discount, credit or allowance shall be granted to any such Account Debtor
without the Agent’s prior written consent, except for discounts, credits and
allowances made or given in the ordinary course of such Grantor’s business when
no Event of Default exists hereunder. The Agent may at all times when an Event
of Default exists hereunder, settle or adjust disputes and claims directly with
Account Debtors for amounts and upon terms which the Agent or the Required
Lenders, as applicable, shall consider advisable and, in all cases, the Agent
will credit the Borrower’s Loan Account with the net amounts received by the
Agent in payment of any Accounts in accordance with the provisions of the Credit
Agreement.
8.    INVENTORY; PERPETUAL INVENTORY.
(a)    Each Grantor represents and warrants to the Agent and the Lenders and
agrees with the Agent and the Lenders that all of the Inventory owned by such
Grantor is and will be held for sale or lease, or to be furnished in connection
with the rendition of services, in the ordinary course of such Grantor’s
business, and is and will be fit for such purposes. Each Grantor will keep its
Inventory in good and marketable condition, except for damaged or defective
goods arising in the ordinary course of such Grantor’s business. No Grantor
will, without the prior written consent of the Agent, acquire or accept any
Inventory on consignment or approval. Each Grantor agrees that all Inventory
produced by such Grantor in the United States of America will be produced in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations, and orders thereunder. Each Grantor will conduct a
physical count of the Inventory at least once per Fiscal Year, and after and
during the continuation of an Event of Default, at such other times as the Agent
requests. Each Grantor will maintain a perpetual inventory reporting system at
all times. No Grantor will, without the Agent’s written consent, sell any
Inventory on a bill-and-hold, guaranteed sale, sale on approval, consignment, or
other repurchase or return basis.
(b)    If an Event of Default has occurred and is continuing or during any
period that Liquidity is less than $37,500,000, in connection with all Inventory
financed by Letters of Credit, each Grantor will, at the Agent’s request,
instruct all suppliers, carriers, forwarders, customs brokers, warehouses or
others receiving or holding cash, checks, Inventory, Documents or Instruments in
which the Agent holds a security interest to deliver them to the Agent and/or
subject to the Agent’s order, and if they shall come into such Grantor’s
possession, to deliver them, upon request, to the Agent in their original form
and shall also, designate the Agent as the consignee on all bills of lading and
other negotiable and non-negotiable documents.

12

--------------------------------------------------------------------------------


9.    EQUIPMENT.
(a)    Each Grantor represents and warrants to the Agent and the Lenders and
agrees with the Agent and the Lenders that all of the Equipment owned by such
Grantor is and will be used or held for use in such Grantor’s business, and is
and will be fit for such purposes. Each Grantor shall keep and maintain its
Equipment in good operating condition and repair (ordinary wear and tear
excepted) and shall make all necessary replacements thereof.
(b)    Each Grantor shall promptly inform the Agent of any additions to or
deletions from the Equipment in an amount in excess of $1,000,000. No Grantor
shall permit any Equipment to become a fixture with respect to real property or
to become an accession with respect to other personal property with respect to
which real or personal property the Agent does not have a Lien. No Grantor will,
without the Agent’s prior written consent, alter or remove any identifying
symbol or number on any of such Grantor’s Equipment constituting Collateral.
(c)    Except as permitted by the Credit Agreement, no Grantor shall, without
the Agent’s prior written consent, sell, license, lease as a lessor, or
otherwise dispose of any of such Grantor’s Equipment.
10.    PLEDGED COLLATERAL. (a) The Pledged Equity Interests have been duly
authorized and validly issued and are fully paid and non-assessable. The Pledged
Notes of any Grantor’s Subsidiaries (if any), and, to the best of each Grantor’s
knowledge, all other Pledged Notes, have been duly authorized, issued and
delivered, and is the legal, valid, binding and enforceable obligation of the
issuers thereof.
(b)    The Pledged Equity Interests indicated on Schedule IV hereto constitute
all of the shares of stock held by each Grantor of the respective issuers
thereof who are not Foreign Subsidiaries and constitute 65% of all of the shares
of stock of the respective issuers who are Foreign Subsidiaries. The Pledged
Equity Interests and the Pledged Notes constitute all of the Pledged Collateral
except for Pledged Collateral consisting of checks and drafts received in the
ordinary course of business and with respect to which the Agent has not at any
time requested possession and which are not a material portion of the Collateral
under this Agreement (the “Personal Property Collateral”), either singly or in
the aggregate.
(c)    The pledge and delivery of the Pledged Collateral pursuant to this
Agreement and all other filings and other actions taken by each Grantor to
perfect such security interest prior to the date hereof, create a continuing,
valid and perfected first priority security interest in the Pledged Collateral,
securing the payment of the Obligations except for Pledged Collateral consisting
of checks and drafts received in the ordinary course of business with respect to
which the Agent has not at any time requested possession and which are not a
material portion of the Personal Property Collateral, either singly or in the
aggregate.
(d)    So long as no Event of Default shall have occurred and be continuing:

13

--------------------------------------------------------------------------------


(i)    Each Grantor, and not the Agent, shall be entitled to exercise any and
all voting and other rights of consent or approval pertaining to the Pledged
Collateral or any part thereof for any purpose not inconsistent with the terms
of this Agreement or the Credit Agreement; provided, however, that no Grantor
shall exercise or refrain from exercising any such right without the consent of
the Agent if such action or inaction would have a material adverse effect on the
benefits to the Agent, the Lenders and the Issuing Banks, including, without
limitation, the validity, priority or perfection of the security interest
granted hereby or the remedies of the Agent hereunder.
(ii)    Each Grantor, and not the Agent, shall be entitled to receive and retain
any and all dividends, principal and interest paid in respect of the Pledged
Collateral provided, however, that any and all dividends, principal and interest
paid or payable other than in cash in respect of, and instruments and other
property received, receivable or otherwise distributed in respect of, or in
exchange for, any Pledged Collateral, shall forthwith be delivered to the Agent
to hold as Pledged Collateral and shall, if received by any Grantor, be received
in trust for the benefit of the Lenders and the Issuing Banks, be segregated
from the other property or funds of such Grantor, and be forthwith delivered to
the Agent, as Pledged Collateral in the same form as so received (with any
necessary indorsement).
(iii)    The Agent shall promptly execute and deliver (or cause to be executed
and delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights which it is entitled to exercise pursuant
to paragraph (i) above and to receive the dividends, principal or interest
payments which it is authorized to receive and retain pursuant to paragraph (ii)
above.
(e)    Upon the occurrence and during the continuance of an Event of Default and
at the direction of the Required Lenders:
(i)    All rights of any Grantor to exercise the voting and other rights of
consent or approval which it would otherwise be entitled to exercise pursuant to
Section 10(d)(i) hereof and to receive the dividends, principal and interest
payments which it would otherwise be authorized to receive and retain pursuant
to Section 10(d)(ii) hereof shall cease, and all such rights shall thereupon
become vested in the Agent, who shall thereupon have the sole right to exercise
such voting and other rights of consent or approval and to receive and hold as
Pledged Collateral such dividends, principal and interest payments which shall
forthwith be delivered to the Agent to be applied to the Obligations in such
order as provided in Section 7.25 (or, if applicable, Section 3.5) of the Credit
Agreement .
(ii)    All dividends, principal and interest payments which are received by any
Grantor contrary to the provisions of paragraph (ii) of Section 10(d) hereof
shall be received in trust for the benefit of the Lenders and the Issuing Banks
and shall be segregated from other funds of such Grantor and shall be forthwith
paid over to the Agent as Pledged Collateral in the same form as so received
(with any necessary indorsement).

14

--------------------------------------------------------------------------------


(f)    Each Grantor agrees that it will (i) cause each issuer of the Pledged
Equity Interests subject to its control not to issue any stock or other
securities in addition to or in substitution for the Pledged Shares issued by
such issuer, except to such Grantor or as otherwise permitted under the Credit
Agreement, and (ii) pledge hereunder, immediately upon its acquisition (directly
or indirectly) thereof, any and all additional shares of stock or other
securities of each issuer of the Pledged Equity Interests; provided that in no
event shall any Grantor be required to pledge more than 65% of the shares of any
Foreign Subsidiary. Each Grantor hereby authorizes the Agent to modify this
Agreement by amending Annex IV to include such additional shares or other
securities.
(g)    Determination by the Agent to exercise its right to sell any or all of
the Pledged Collateral pursuant to Section 19 hereof without making a request of
the relevant Grantor to register such Pledged Collateral under the Securities
Act shall not by the sole fact of such sale be deemed to be commercially
unreasonable.
(h)    The Grantors hereby agree that the aggregate principal amount of all
promissory notes described in clause (i) of the definition of Excluded Notes at
any time outstanding shall not exceed $3,000,000.
11.    DOCUMENTS, INSTRUMENTS, AND CHATTEL PAPER. Each Grantor represents and
warrants to the Agent and the Lenders that (a) all Documents, Instruments, and
Chattel Paper describing, evidencing, or constituting Collateral, and all
signatures and endorsements thereon, are and will be complete, valid, and
genuine, and (b) all goods evidenced by such Documents are and will be owned by
such Grantor, free and clear of all Liens other than Liens permitted under
Section 7.10(b) of the Credit Agreement.
12.    RIGHT TO CURE. The Agent may, in its reasonable discretion, and shall, at
the direction of the Required Lenders, pay any amount or do any act reasonably
required of any Grantor hereunder or under any other Loan Document in order to
preserve, protect, maintain or enforce the Obligations, the Collateral or the
Agent’s Liens therein, and which such Grantor fails to pay or do, including
payment of any judgment against such Grantor, any insurance premium, any
warehouse charge, any finishing or processing charge, any landlord’s or bailee’s
claim, and any other Lien upon or with respect to the Collateral. All payments
that the Agent makes under this Section 12 and all out-of-pocket costs and
expenses that the Agent pays or incurs in connection with any action taken by it
hereunder shall be charged to the Borrower’s Loan Account as a Revolving Loan.
Any payment made or other action taken by the Agent under this Section 12 shall
be without prejudice to any right to assert an Event of Default hereunder and to
proceed thereafter as herein provided.
13.    POWER OF ATTORNEY. Each Grantor hereby appoints the Agent and the Agent’s
designee as each Grantor’s attorney, with power: (a) to endorse such Grantor’s
name on any checks, notes, acceptances, money orders, or other forms of payment
or security that come into the Agent’s or any Lender’s possession; (b) to sign
such Grantor’s name on any invoice, bill of lading, warehouse receipt or other
negotiable or non-negotiable Document constituting Collateral, on drafts against
customers, on assignments of Accounts, on notices of assignment, financing
statements and other public records and to file any such financing statements by
electronic

15

--------------------------------------------------------------------------------


means with or without a signature as authorized or required by applicable law or
filing procedure; (c) so long as any Event of Default has occurred and is
continuing to notify the post office authorities to change the address for
delivery of such Grantor’s mail to an address designated by the Agent and to
receive, open and dispose of all mail addressed to such Grantor; (d) to send
requests for verification of Accounts to customers or Account Debtors; (e) upon
the occurrence and during the continuance of an Event of Default, to complete in
such Grantor’s name or the Agent’s name, any order, sale or transaction, obtain
the necessary Documents in connection therewith, and collect the proceeds
thereof; (f) upon the occurrence and during the continuance of an Event of
Default, to clear Inventory through customs in such Grantor’s name, the Agent’s
name or the name of the Agent’s designee, and to sign and deliver to customs
officials powers of attorney in such Grantor’s name for such purpose; (g) to the
extent such Grantor’s authorization given in Section 3(g) hereof is not
sufficient, to file such financing statements with respect to this Agreement,
with or without such Grantor’s signature, or to file a photocopy of this
Agreement in substitution for a financing statement, as the Agent may deem
appropriate and to execute in such Grantor’s name such financing statements and
amendments thereto and continuation statements which may require such Grantor’s
signature; (h) to receive, indorse and collect all instruments made payable to
such Grantor representing any dividend, interest payment or other distribution
in respect of the Pledged Collateral or any part thereof and to give full
discharge for the same; and (i) to do all things necessary to carry out the
Credit Agreement and this Agreement. Each Grantor ratifies and approves all acts
of such attorney. None of the Lenders or the Agent nor their attorneys will be
liable for any acts or omissions or for any error of judgment or mistake of fact
or law except for their gross negligence or willful misconduct. This power,
being coupled with an interest, is irrevocable until the Credit Agreement has
been terminated and the Obligations have been fully satisfied.
14.    THE AGENT’S AND LENDERS’ RIGHTS, DUTIES AND LIABILITIES.
(a)    Each Grantor assumes all responsibility and liability arising from or
relating to the use, sale, license or other disposition of the Collateral. The
Obligations shall not be affected by any failure of the Agent or any Lender to
take any steps to perfect the Agent’s Liens or to collect or realize upon the
Collateral, nor shall loss of or damage to the Collateral release any Grantor
from any of the Obligations. Following the occurrence and during the
continuation of an Event of Default, the Agent may (but shall not be required
to), and at the direction of the Required Lenders shall, without notice to or
consent from any Grantor, sue upon or otherwise collect, extend the time for
payment of, modify or amend the terms of, compromise or settle for cash, credit,
or otherwise upon any terms, grant other indulgences, extensions, renewals,
compositions, or releases, and take or omit to take any other action with
respect to the Collateral, any security therefor, any agreement relating
thereto, any insurance applicable thereto, or any Person liable directly or
indirectly in connection with any of the foregoing, without discharging or
otherwise affecting the liability of any Grantor for the Obligations or under
the Credit Agreement or any other agreement now or hereafter existing between
the Agent and/or any Lender and any Grantor.
(b)    It is expressly agreed by each Grantor that, anything herein to the
contrary notwithstanding, each Grantor shall remain liable under each of its
contracts and each of its licenses to observe and perform all the conditions and
obligations to be observed and performed by it thereunder. Neither Agent nor any
Lender shall have any obligation or liability under any contract

16

--------------------------------------------------------------------------------


or license by reason of or arising out of this Agreement or the granting herein
of a Lien thereon or the receipt by Agent or any Lender of any payment relating
to any contract or license pursuant hereto. Neither Agent nor any Lender shall
be required or obligated in any manner to perform or fulfill any of the
obligations of any Grantor under or pursuant to any contract or license, or to
make any payment, or to make any inquiry as to the nature or the sufficiency of
any payment received by it or the sufficiency of any performance by any party
under any contract or license, or to present or file any claims, or to take any
action to collect or enforce any performance or the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
(c)    Agent may at any time after an Event of Default has occurred and be
continuing (or if any rights of set-off (other than set-offs against an Account
arising under the contract giving rise to the same Account) or contra accounts
may be asserted with respect to the following), without prior notice to any
Grantor, notify Account Debtors, and other Persons obligated on the Collateral
that Agent has a security interest therein, and that payments shall be made
directly to Agent, for itself and the benefit of Lenders. Upon the request of
Agent, each Grantor shall so notify Account Debtors and other Persons obligated
on Collateral. Once any such notice has been given to any Account Debtor or
other Person obligated on the Collateral, such Grantor shall not give any
contrary instructions to such Account Debtor or other Person without Agent’s
prior written consent.
(d)    Agent may at any time in Agent’s own name or in the name of any Grantor
communicate with Account Debtors, parties to Contracts and obligors in respect
of Instruments to verify with such Persons, to Agent’s reasonable satisfaction,
the existence, amount and terms of Accounts, payment intangibles, Instruments or
Chattel Paper. If an Event of Default shall have occurred and be continuing,
each Grantor, at its own expense, shall cause the independent certified public
accountants then engaged by such Grantor to prepare and deliver to Agent and
each Lender at any time and from time to time promptly upon Agent’s request the
following reports with respect to such Grantor: (i) a reconciliation of all
Accounts; (ii) an aging of all Accounts; (iii) trial balances; and (iv) a test
verification of such Accounts as Agent may request. Each Grantor, at its own
expense, shall deliver to Agent the results of each physical verification, if
any, which such Grantor may in its discretion have made, or caused any other
Person to have made on its behalf, of all or any portion of its Inventory.
15.    PATENT, TRADEMARK AND COPYRIGHT COLLATERAL.
(a)    No Grantor has any interest in, or title to, any United States Trademark
or any Copyright or material Patent except as set forth in Schedule III hereto.
This Agreement is effective to create a valid and continuing Lien on and, upon
filing of the Trademark Security Agreement with the United States Patent and
Trademark Office, perfected Liens in favor of Agent on such Grantor’s patents,
trademarks and copyrights identified on Schedule III and such perfected Liens
are enforceable as such as against any and all creditors of and purchasers from
such Grantor. Upon filing of the Trademark Security Agreement with the United
States Patent and Trademark Office and the filing of appropriate financing
statements, all action necessary or desirable to protect and perfect Agent’s
Lien on such Grantor’s patents, trademarks or copyrights identified on Schedule

17

--------------------------------------------------------------------------------


III shall have been duly taken.
(b)    Each Grantor shall notify Agent immediately if it knows that any
application or registration relating to any patent, trademark or copyright (now
or hereafter existing) may become abandoned or dedicated, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court) regarding
such Grantor’s ownership of any such patent, trademark or copyright, its right
to register the same, or to keep and maintain the same.
(c)    In no event shall any Grantor, either directly or through any agent,
employee, licensee or designee, file an application for the registration of any
patent, trademark or copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving Agent written notice thereof, and, upon request of Agent, Grantor
shall execute and deliver any and all patent security agreements, copyright
security agreements or trademark security agreements as Agent may request to
evidence Agent’s Lien on such patent, trademark or copyright, and the General
Intangibles of such Grantor relating thereto or represented thereby.
(d)    Each Grantor shall take all actions appropriate under the circumstances
or reasonably requested by Agent to maintain and pursue each patent, trademark
and copyright application currently pending, to obtain the relevant registration
and to maintain the registration of each of the patents, trademarks and
copyrights (now or hereafter existing), including the filing of applications for
renewal, affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings, unless such Grantor shall determine
in its reasonable business judgment that such patent, trademark or copyright is
not material to the conduct of its business.
(e)    In the event that any of the patent, trademark or copyright Collateral is
infringed upon, or misappropriated or diluted by a third party, such Grantor
shall notify Agent promptly after such Grantor learns of such infringement. Each
Grantor shall, unless it shall reasonably determine that such patent, trademark
or copyright Collateral is not material to the conduct of its business or
operations, promptly take appropriate action to protect such patent, copyright
or trademark, including, where such Grantor believes in its reasonable business
judgment that it would be prudent to do so, sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and shall take such other actions as
Agent shall reasonably request under the circumstances to protect such patent,
trademark or copyright Collateral.
16.    INDEMNIFICATION. In any suit, proceeding or action brought by Agent or
any Lender relating to any Collateral for any sum owing with respect thereto or
to enforce any rights or claims with respect thereto, the Grantors, jointly or
severally, will save, indemnify and keep Agent and Lenders harmless from and
against all expense (including reasonable attorneys’ fees and expenses), loss or
damage suffered by reason of any defense, setoff, counterclaim, recoupment

18

--------------------------------------------------------------------------------


or reduction of liability whatsoever of the Account Debtor or other Person
obligated on the Collateral, arising out of a breach by any Grantor of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to, or in favor of, such obligor or its successors
from such Grantor, except in the case of Agent or any Lender, to the extent such
expense, loss, or damage is attributable to the gross negligence or willful
misconduct of Agent or such Lender as finally determined by a court of competent
jurisdiction. All such obligations of the Grantors shall be and remain
enforceable against and only against such Grantors and shall not be enforceable
against Agent or any Lender.
17.    LIMITATION ON LIENS ON COLLATERAL. No Grantor will create, permit or
suffer to exist, and will defend the Collateral against, and take such other
action as is necessary to remove, any Lien on the Collateral except Liens
permitted by Section 7.10(b) of the Credit Agreement, and will defend the right,
title and interest of Agent and Lenders in and to any of such Grantor’s rights
under the Collateral against the claims and demands of all Persons whomsoever.
18.    NOTICE REGARDING COLLATERAL. Each Grantor will advise Agent promptly, in
reasonable detail of any Lien (other than Liens permitted by Section 7.10(b) of
the Credit Agreement) or claim made or asserted against any of the Collateral.
19.    REMEDIES; RIGHTS UPON DEFAULT.
(a)    In addition to all other rights and remedies granted to it under this
Agreement, the Credit Agreement, the other Loan Documents and under any other
instrument or agreement securing, evidencing or relating to any of the
Obligations, if any Event of Default shall have occurred and be continuing,
Agent may exercise all rights and remedies of a secured party under the UCC.
Without limiting the generality of the foregoing, each Grantor expressly agrees
that in any such event Agent, without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon any Grantor or any other Person
(all and each of which demands, advertisements and notices are hereby expressly
waived to the maximum extent permitted by the UCC and other applicable law), may
forthwith enter upon the premises of such Grantor where any Collateral is
located through self-help, without judicial process, without first obtaining a
final judgment or giving such Grantor or any other Person notice and opportunity
for a hearing on Agent’s claim or action and may collect, receive, assemble,
process, appropriate and realize upon the Collateral, or any part thereof, and
may forthwith sell, lease, license, assign, give an option or options to
purchase, or sell or otherwise dispose of and deliver said Collateral (or
contract to do so), or any part thereof, in one or more parcels at a public or
private sale or sales, at any exchange at such prices as it may deem acceptable,
for cash or on credit or for future delivery without assumption of any credit
risk. Agent or any Lender shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of Agent and Lenders, the whole or any part of said
Collateral so sold, free of any right or equity of redemption, which equity of
redemption such Grantor hereby releases. Such sales may be adjourned and
continued from time to time with or without notice. Agent shall have the right
to conduct such sales on any Grantor’s premises or elsewhere and shall have the
right to use any Grantor’s premises without charge for such time or times as

19

--------------------------------------------------------------------------------


Agent deems necessary or advisable. The Agent is authorized, at any such sale,
if it deems it advisable so to do, to restrict the prospective bidders or
purchasers of any of the Pledged Collateral to persons who will represent and
agree that they are purchasing for their own account for investment, and not
with a view to the distribution or sale of any such Pledged Collateral, and to
take such other actions as it may deem appropriate to exempt the offer and sale
of the Collateral from any registration requirements of state or federal
securities laws (including, if it deems it appropriate, actions to comply with
Regulation D of the Securities and Exchange Commission under the Securities Act
of 1933, as from time to time amended (the “Securities Act”)).
(b)    Each Grantor further agrees, at Agent’s request, to assemble the
Collateral and make it available to Agent at a place or places designated by
Agent which are reasonably convenient to Agent and such Grantor, whether at such
Grantor’s premises or elsewhere. Until Agent is able to effect a sale, lease, or
other disposition of Collateral, Agent shall have the right to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Collateral or its value or for any other purpose deemed
appropriate by Agent. Agent shall have no obligation to any Grantor to maintain
or preserve the rights of such Grantor as against third parties with respect to
Collateral while Collateral is in the possession of Agent. Agent may, if it so
elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of Agent’s remedies (for the benefit of Agent and
Lenders), with respect to such appointment without prior notice or hearing as to
such appointment. Agent shall apply the net proceeds of any such collection,
recovery, receipt, appropriation, realization or sale to the Obligations as
provided in the Credit Agreement, and only after so paying over such net
proceeds, and after the payment by Agent of any other amount required by any
provision of law, need Agent account for the surplus, if any, to such Grantor.
To the maximum extent permitted by applicable law, each Grantor waives all
claims, damages, and demands against Agent or any Lender arising out of the
repossession, retention or sale of the Collateral except such as arise out of
the gross negligence or willful misconduct of Agent or such Lender as finally
determined by a court of competent jurisdiction. Each Grantor agrees that ten
(10) days prior notice by Agent of the time and place of any public sale or of
the time after which a private sale may take place is reasonable notification of
such matters. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or disposition of the Collateral are insufficient to pay
all Obligations, including any attorneys’ fees or other expenses incurred by
Agent or any Lender to collect such deficiency.
(c)    Except as otherwise specifically provided herein, each Grantor hereby
waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Agreement or
any Collateral.
(d)    To the extent that applicable law imposes duties on the Agent to exercise
remedies in a commercially reasonable manner, each Grantor acknowledges and
agrees that it is commercially reasonable for the Agent (a) to fail to incur
expenses reasonably deemed significant by the Agent to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (b) to fail to obtain
third party consents for access to Collateral to be disposed of, or to obtain
or, if not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to

20

--------------------------------------------------------------------------------


be collected or disposed of, (c) to fail to exercise collection remedies against
Account Debtors or other Persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral, (d) to exercise collection remedies
against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of such Collateral, (g)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the Collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capacity of doing so, or that match buyers and sellers of assets, (i) to dispose
of assets in wholesale rather than retail markets, (j) to disclaim disposition
warranties, such as title, possession or quiet enjoyment, (k) to purchase
insurance or credit enhancements to insure the Agent against risks of loss,
collection or disposition of Collateral or to provide to the Agent a guaranteed
return from the collection or disposition of Collateral, or (l) to the extent
deemed appropriate by the Agent, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist the Agent in
the collection or disposition of any of the Collateral. Each Grantor
acknowledges that the purpose of this Section 19(d) is to provide non-exhaustive
indications of what actions or omissions by the Agent would not be commercially
unreasonable in the Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 19(d).
Without limitation upon the foregoing, nothing contained in this Section 19(d)
shall be construed to grant any rights to any Grantor or to impose any duties on
Agent that would not have been granted or imposed by this Agreement or by
applicable law in the absence of this Section 19(d).
20.    GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY. For the purpose of
enabling Agent to exercise rights and remedies under Section 19 hereof
(including, without limiting the terms of Section 19 hereof, in order to take
possession of, hold, preserve, process, assemble, prepare for sale, market for
sale, sell or otherwise dispose of Collateral) at such time and for so long as
Agent shall be lawfully entitled to exercise such rights and remedies, each
Grantor hereby grants to Agent, wherever permitted by law or by agreement, for
the benefit of Agent and Lenders, an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use, license or sublicense any Intellectual Property now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof.
21.    LIMITATION ON AGENT’S AND LENDERS’ DUTY IN RESPECT OF COLLATERAL. Agent
and each Lender shall use reasonable care with respect to the Collateral in its
possession or under its control. Neither Agent nor any Lender shall have any
other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of Agent or such Lender, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto.

21

--------------------------------------------------------------------------------


22.    MISCELLANEOUS.
(a)    Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should such Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of such Grantor’s
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Obligations, or any part thereof,
is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.
(b)    Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Agreement, each such notice,
demand, request, consent, approval, declaration or other communication shall be
in writing and shall be given in the manner, and deemed received, as provided
for in the Credit Agreement.
(c)    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall, to the maximum extent permitted by
applicable law, be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Agreement. This Agreement is to be read, construed and applied together
with the Credit Agreement and the other Loan Documents which, taken together,
set forth the complete understanding and agreement of Agent, Lenders and Grantor
with respect to the matters referred to herein and therein.
(d)    No Waiver; Cumulative Remedies. Neither Agent nor any Lender shall by any
act, delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
Agent and then only to the extent therein set forth. A waiver by Agent of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Agent would otherwise have had on any future occasion.
No failure to exercise nor any delay in exercising on the part of Agent or any
Lender, any right, power or privilege hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law. None of the
terms or provisions of this Agreement may be waived, altered, modified or
amended except by an instrument in writing, duly executed by Agent and each
Grantor.

22

--------------------------------------------------------------------------------


(e)    Limitation by Law. All rights, remedies and powers provided in this
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.
(f)    Termination of this Security Agreement.
(a) Subject to Section 22(a) hereof, this Agreement shall terminate upon all
Letters of Credit being Fully Supported, the payment in full of all other
Obligations (other than indemnification Obligations as to which no claim has
been asserted) and the termination of all Commitments under the Credit
Agreement.
(b)    Upon any sale or other transfer by a Grantor of any Collateral that is
permitted under the Credit Agreement to any Person that is not a Grantor, or,
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to the Credit Agreement, the
security interest in such Collateral shall automatically be released.
(c)    The Agent agrees that upon such termination or release of the security
interests or release of any Collateral, the Agent shall, at the expense of the
Grantors, execute and deliver to each Grantor such documents as such Grantor
shall reasonably request to evidence the termination of the security interests
or the release and reassignment of such Collateral, as the case may be.
(g)    Successors and Assigns. This Agreement and all obligations of each
Grantor hereunder shall be binding upon the successors and assigns of each
Grantor (including any debtor-in-possession on behalf of such Grantor) and
shall, together with the rights and remedies of Agent, for the benefit of Agent
and Lenders, hereunder, inure to the benefit of Agent and Lenders, all future
holders of any instrument evidencing any of the Obligations and their respective
successors and assigns. No sales of participations, other sales, assignments,
transfers or other dispositions of any agreement governing or instrument
evidencing the Obligations or any portion thereof or interest therein shall in
any manner affect the Lien granted to Agent, for the benefit of Agent and
Lenders, hereunder. No Grantor may assign, sell, hypothecate or otherwise
transfer any interest in or obligation under this Agreement.
(h)    Counterparts. This Agreement may be authenticated in any number of
separate counterparts, each of which shall collectively and separately
constitute one and the same agreement. This Agreement may be authenticated by
manual signature, facsimile or, if approved in writing by Agent, electronic
means, all of which shall be equally valid.
(i)    Governing Law. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS

23

--------------------------------------------------------------------------------


OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA. GRANTOR HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK, SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY GRANTOR, AGENT AND
LENDERS PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO
ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, PROVIDED, THAT AGENT, LENDERS AND EACH GRANTOR ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW
YORK COUNTY, CITY OF NEW YORK, AND, PROVIDED, FURTHER, NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF AGENT. EACH GRANTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH GRANTOR
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION
WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH GRANTOR HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN
ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND
OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH
GRANTOR AT THE ADDRESS SET FORTH IN SECTION 14.8 OF THE CREDIT AGREEMENT AND
THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF ACTUAL
RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.
(j)    Waiver of Jury Trial. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES
ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG AGENT, LENDERS, AND ANY
GRANTOR ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP

24

--------------------------------------------------------------------------------


ESTABLISHED IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO.
(k)    Section Titles. The Section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.
(l)    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
(m)    Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Section 22(i) and Section 22(j), with its counsel.
(n)    Benefit of Lenders. All Liens granted or contemplated hereby shall be for
the benefit of Agent and Lenders, and all proceeds or payments realized from
Collateral in accordance herewith shall be applied to the Obligations in
accordance with the terms of the Credit Agreement.



25

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
ANNTAYLOR, INC.
By: /s/ Michael J. Nicholson
Name:    Michael J. Nicholson
Title: Executive Vice President, Chief Financial Officer and Treasurer
ANNTAYLOR STORES CORPORATION
By: /s/ Michael J. Nicholson
Name:    Michael J. Nicholson
Title: Executive Vice President, Chief Financial Officer and Treasurer
ANNCO, INC.
By: /s/ Michael J. Nicholson
Name:    Michael J. Nicholson
Title: Executive Vice President, Chief Financial Officer and Treasurer
ANNTAYLOR DISTRIBUTION SERVICES, INC.
By: /s/ Michael J. Nicholson
Name:    Michael J. Nicholson
Title: Executive Vice President, Chief Financial Officer and Treasurer
ANNTAYLOR RETAIL, INC.
By: /s/ Michael J. Nicholson
Name:    Michael J. Nicholson
Title: Executive Vice President, Chief Financial Officer and Treasurer

Signature Page
Third Amended and Restated Pledge and Security Agreement

--------------------------------------------------------------------------------


BANK OF AMERICA, N.A.,
as Agent
By: /s/ Andrew Cerussi
Name: Andrew Cerussi
Title: Vice President

Signature Page
Third Amended and Restated Pledge and Security Agreement

--------------------------------------------------------------------------------


SCHEDULE I
TO SECURITY AGREEMENT


LOCATION OF COLLATERAL*


A.
Location of Chief Executive Office for each Grantor:



1.
AnnTaylor Stores Corporation

7 Times Square
New York, NY 10036


2.
AnnTaylor, Inc.

7 Times Square
New York, NY 10036


3.
AnnTaylor Distribution Services, Inc.

7101 Distribution Drive
Louisville, Kentucky 40258


4.
AnnTaylor Retail, Inc.

7 Times Square
New York, NY 10036


5.
Annco, Inc.

476 Wheelers Farms Rd.
Milford, CT 06461


B.
Location of Books and Records

Each of AnnTaylor Stores Corporation, AnnTaylor, Inc., AnnTaylor Distribution
Services, Inc., AnnTaylor Retail, Inc. and Annco, Inc. is:


476 Wheelers Farms Rd.
Milford, CT 06461


C.
Location of Collateral



7 Times Square
New York, NY 10036


7101 Distribution Drive
Louisville, Kentucky 40258


1372 Broadway
New York, NY 10018


476 Wheelers Farms Rd.
Milford, CT 06461




--------------------------------------------------------------------------------


Innotrac Corporation (online order fulfillment provider location)
605 Crossroads Parkway
Bolingbrook, IL 60440


List of store locations – see attached list of store locations


D.
Location of all other places of business: See attached list of store locations





*All facilities and locations, except 7101 Distribution Drive, Louisville,
Kentucky are leased.


--------------------------------------------------------------------------------


Brand
Store Name
Street Address
City
State
Zip
ATS
Forum Shops @Caesars
3500 Las Vegas Blvd. Space #D03A
Las Vegas
NV
89109
ATS
Scottsdale Fashion
7014 E Camelback Road 7014 E Camelback Road, Suite 1
Scottsdale
AZ
85251
ATS
Paradise Valley Mall
4550-82 E.Cactus Rd. SPACE C36
Phoenix
AZ
85032
ATS
Biltmore Fashion Prk
2582 E. Camelback Road space #120
Phoenix
AZ
85016
ATS
The Venetian
3377 Las Vegas Blvd. South #2080
Las Vegas
NV
89109
ATS
Rampart Commons
1013 South Rampart Blvd.
Las Vegas
NV
89145
ATS
La Encantada
2905 East Skyline Drive Space #1024
Tucson
AZ
85718
ATS
Fashion Show
3200 Las Vegas Blvd. S Space #1195
Las Vegas
NV
89109
ATS
The Summit Sierra
13925 S.Virginia Street Suite #242
Reno
NV
89511
ATS
Town Square
6543 Las Vegas Blvd. South Space #C-117
Las Vegas
NV
89119
ATS
ABQ UPTOWN
2261 Q ST NE Space #2E
Albuquerque
NM
87110
ATS
Chandler Fashion Ctr
3111 W. Chandler Blvd. Space #1048
Chandler
AZ
85226
ATS
KIERLAND COMMONS
15205 N. Kierland Space # 180C1B
Scottsdale
AZ
85254
ATS
Beverly Center
8522 Beverly Blvd. Suite 782
Los Angeles
CA
90048
ATS
Pasadena
495-505 South Lake Ave.
Pasadena
CA
91101
ATS
Brea Mall
2117 Brea Mall
Brea
CA
92821
ATS
University Town Ctr.
4417 La Jolla Village Dr. N-9
San Diego
CA
92122
ATS
The Oaks
460 W. Hillcrest Drive
Thousand Oaks
CA
91360
ATS
Promenade Peninsula
550 Deep Valley Drive
Rolling Hills Estate
CA
90274
ATS
Mission Viejo Mall
952 The Shops at Mission Viejo
Mission Viejo
CA
92691
ATS
Westside Pavilion
10800 West Pico Blvd Space #150
Los Angeles
CA
90064
ATS
Glendale Galleria
1108 Glendale Galleria Space #G-4
Glendale
CA
91210
ATS
Sherman Oaks
14006 Riverside Drive Space #272
Sherman Oaks
CA
91423
ATS
Fashion Valley
324 Fashion Valley Space #675
San Diego
CA
92108
ATS
South Coast Plaza
3333 Bristol St. Space #2014
Costa Mesa
CA
92626
ATS
Manhattan Village
3200 Sepulveda Blvd. Space #E-8
Manhattan Beach
CA
90266
ATS
Century City
10250 Santa Monica Blvd Space # 175
Los Angeles
CA
0
ATS
Main Place
2800 North Main Street Space # 418
Santa Monica
CA
0
ATS
Gardens On El Paseo
73-515 El Paseo Space #G-1728
Palm Desert
CA
92260
ATS
Fashion Valley
7007 Friars Road Space #304
San Diego
CA
92108
ATS
Houston Galleria
5085 Westheimer Suite 2880
Houston
TX
77056
ATS
Town & Country Villa
12850 Memorial Dr. Suite 400
Houston
TX
77024
ATS
Village Arcade
5515 Kelvin Suite 90
Houston
TX
77005
ATS
Northstar Mall
32 North Star Mall Space #1735
San Antonio
TX
78216
ATS
Huebner Oaks Center
11745 IH 10 W.
San Antonio
TX
78230
ATS
Champions Forest
5470 FM 1960 West
Houston
TX
77069
ATS
River Oaks Center
1987 West Grey
Houston
TX
77019
ATS
Highland Village
4051 Westheimer Rd x
Houston
TX
77027
ATS
Shops at La Cantera
15900 LaCantera Parkway Bldg. 2 Suite #2240
San Antonio
TX
78256
ATS
Alamo Quarry Market
255 East Basse Suite 905
San Antonio
TX
78209
ATS
La Plaza Mall
2200 South 10th Street Space #F-14A
McAllen
TX
78503
ATS
First Colony Mall
16535 Southwest Freeway Space #1000
Sugarland
TX
77479


--------------------------------------------------------------------------------


ATS
Willowbrook Mall
7925 FM 1960 W. Space #1096
Houston
TX
77070
ATS
Woodlands Market
9595 Six Pines Drive Suite 610
The Woodlands
TX
77380
ATS
River Oaks Center
1992 West Grey Space #G09
Houston
TX
77109
ATS
Memorial City Mall
303 Memorial City Space #750
Houston
TX
77024
ATS
Arboretum Market
9722 Great Hills Trail Suite 350
Austin
TX
78759
ATS
University Park Vlg.
1604 S. University Drive Suite 502
Fort Worth
TX
76107
ATS
Preston Park Village
1900 Preston Road
West Plano
TX
75093
ATS
Barton Creek Square
11410 Century Oaks Terrance Space C03
Austin
TX
78746
ATS
Utica Square
1948 Utica Square
Tulsa
OK
74114
ATS
Penn Square Mall
1901 Northwest Expressway Suite 1036
Oklahoma City
OK
73118
ATS
Kingsgate Center
8201 Quaker Avenue
Lubbock
TX
79424
ATS
South Lake
1426 Main Street
Southlake
TX
76092
ATS
Shops at Willow Bend
6121 West Park Blvd Space # B208
Plano
TX
75093
ATS
Northpark Center
8687 North Central Expressway Space #2132
Dallas
TX
75225
ATS
Park Plaza
6000 West Markham Street Space #2154
Little Rock
AR
72205
ATS
The Shops@Highland V
4141 Waller Creek Bldg Q Space #140
Highland Village
TX
75077
ATS
Galleria Dallas
13350 North Dallas Parkway Space # 1375
Dallas
TX
75240
ATS
Woodlands Hills Mall
7021 S. Memorial Drive Space #155
Tulsa
OK
74133
ATS
Watters Creek
913 Garden Park Drive x
Allen
TX
75013
ATS
Northpark Center
8687 North Central Expressway Space R1-1444
Dallas
TX
75225
ATS
Parks at Arlington
3811 South Copper St. Space #1070
Arlington
TX
76015
ATS
University Park Vlg.
1604 South Universtiy Drive Space #406
Fort Worth
TX
76107
ATS
Hillsdale Mall
276 Hillsdale Mall
San Mateo
CA
94403
ATS
Valley Fair
2855 Stevens Creek Blvd. #B305 & 307
Santa Clara
CA
95050
ATS
Embarcadero Center
3 Embarcadero Center
San Francisco
CA
94111
ATS
Pearlridge Center
981005 Moana Lua Rd. #121
Aiea
HI
96701
ATS
Washington Sq.
9624 SW Washington Sq. Rd.
Portland
OR
97223
ATS
Redmond Town Center
16535 NE 74th St. Space F115
Redmond
WA
98052
ATS
Pacific Place
600 Pine Street Space #305
Seattle
WA
98101
ATS
Arden Fair
1689 Arden Way
Sacramento
CA
95815
ATS
Stoneridge Mall
1128 Stoneridge Mall x
Pleasanton
CA
94588
ATS
Ala Moana Center
1450 Ala Moana Blvd. Space #309
Honolulu
HI
96814
ATS
The Shops@River Park
7831 Via del Rio x
Fresno
CA
93720
ATS
Pioneer Place
700 SW 5th Avenue Suite #3045
Portland
OR
97204
ATS
Bellevue Square
2048 Bellevue Square
Bellevue
WA
98004
ATS
Stanford Center
660 Stanford Shopping Center Space # 101
Palo Alto
CA
94304
ATS
Stonestown Galleria
3251 20th Ave. Space 210
San Francisco
CA
94132
ATS
University Village
2623 NE University Village Space #4
Seattle
WA
98105
ATS
VALLEY FAIR
2855 Stevens Creek Space # B305
Santa Clara
CA
95050
ATS
Pacific Place
10341 Pacific Street
Omaha
NE
68114
ATS
Rosedale Center
206 Rosedale Center
Roseville
MN
55113
ATS
Southdale Center
1195 Southdale Center
Edina
MN
55435
ATS
Mayfair Mall
2500 N. Mayfair Road Space 20
Wauwatosa
WI
53226


--------------------------------------------------------------------------------


ATS
Gaviidae Commons
555 Nicollet Mall Suite 2277
Minneapolis
MN
55402
ATS
Fox River Mall
4301 West Wisconsin Avenue
Appleton
WI
54913
ATS
West Towne Mall
33 West Towne Mall
Madison
WI
53719
ATS
Boise Towne Sq. Mall
350 N. Milwaukee Box 1083 Space 1087
Boise
ID
83704
ATS
Mall of America
218 South Avenue
Bloomington
MN
55425
ATS
Shops At Arbor Lakes
12265 Elm Creek Blvd Space #B12
Maple Grove
MN
55369
ATS
Jordan Creek Town Ce
101 Jordan Creek Parkway Space #11080
West Des Moines
IA
50266
ATS
The Gateway
10 South Rio Grande Street Suite A
Salt Lake City
UT
84101
ATS
Ridgedale Center
12719 Wayzata Blvd. x
Minnetonka
MN
55343
ATS
Village Pointe Shopp
17250 Davenport Street Space #C-102
Omaha
NE
68118
ATS
City Creek Center
50 South Main Street Suite #260
Salt Lake City
UT
84101
ATS
Fashion Place
6191 S. State Street Space #A210
Murray
UT
84107
ATS
Mall of America
60 E. Broadway Space #S216
Bloomington
MN
55425
ATS
Regency Court
120 Regency Parkway Space #176a
Omaha
NE
68114
ATS
SOUTHDALE CENTER
10 Southdale Center Space # 1155
Edina
MN
55435
ATS
Park Meadows
8405 Park Meadows Drive Suite 1107
Littleton
CO
80124
ATS
Town Center Plaza
5240 West 119th St, Space 2040
Leawood
KS
66209
ATS
Bradley Fair
2000 N Rock Road Suite 126
Wichita
KS
67206
ATS
Oak Park Mall
11163 W. 95th Street
Overland Park
KS
66214
ATS
Chesterfield Mall
266 Chesterfield Mall #752
Chesterfield
MO
63017
ATS
Cherry Creek
3000 East 1st Avenue Space #249
Denver
CO
80206
ATS
Briargate
1925 Briargate Parkway Space #A125
Colorado Springs
CO
80920
ATS
124 Country Club Pla
309 Nichols Road x
Kansas City
MO
64112
ATS
West County Mall
130 West County Center Space #2127
St. Louis
MO
63131
ATS
Battlefield Mall
2825 S. Glenstone Ave. Space #H08D
Springfield
MO
65804
ATS
Flatiron Crossing
1 West Flatiron Circle Space # 1184
Broomfield
CO
80021
ATS
ST. LOUIS GALLERIA
1155 St. Louis Galleria Space # 1418
St. Louis
MO
63117
ATS
Plaza Frontenac
1701 S. Lindbergh Blvd. Space #241
St. Louis
MO
63131
ATS
Riverside Square
143 Riverside Square
Hackensack
NJ
7601
ATS
Ridgewood
240 Ridgewood Avenue
Ridgewood
NJ
7450
ATS
Bridgewater Commons
400 Commons Way
Bridgewater
NJ
8807
ATS
Rockaway Town Square
Route 80 E & Mount Hope Avenue
Rockaway
NJ
7866
ATS
Willowbrook Mall
1422 Willowbrook Mall Space 1420 & 1422
Wayne
NJ
7470
ATS
East Broad Street
165-169 East Broad Street
Westfield
NJ
7090
ATS
Garden State Plaza
Garden State Rt. 4 & 17 Space #1125
Paramus
NJ
7652
ATS
Streets of Chester
280 Streets of Chester Route 206 South
Chester
NJ
7930
ATS
Staten Island Mall
2655 Richmond Ave. Space 2585
Staten Island
NY
10314
ATS
The Mall@Shorthills
1200 Morris Turnpike Space # B153
Short Hills
NJ
7078
ATS
Somerset Collection
2801 W. Big Beaver Suite K252
Troy
MI
48084
ATS
Briarwood Mall
822 Briarwood Circle
Ann Arbor
MI
48108
ATS
Keystone at the Csng
8701 Keystone Crossing
Indianapolis
IN
46240
ATS
Grosse Pointe
16822 Kercheval Ave.
Grosse Pointe
MI
48230
ATS
Woodland
3195 28th Street SE
Grand Rapids
MI
49512


--------------------------------------------------------------------------------


ATS
Beachwood Place
26300 Cedar Road Space 152
Beachwood
OH
44122
ATS
Southpark Center
1012 Southpark Center
Strongsville
OH
44136
ATS
Franklin Park Mall
5001 Monroe Street Suite 324 Space T-67
Toledo
OH
43623
ATS
University Park
6501 North Grape Road
Mishawaka
IN
46545
ATS
Twelve Oaks
27412 Novi Road
Novi
MI
48377
ATS
Village of Rochester
340 North Adams Road Space #G340
Rochester Hills
MI
48309
ATS
Crocker Park
145 Main Street Space #1050
Westlake
OH
44145
ATS
Clay Terrace
14400 Clay Terrace Blvd. Space #D13
Carmel
IN
46032
ATS
Eastwood Town Center
3012 Town Centre Blvd. Space D3
Lansing
MI
48912
ATS
World Fin Ctr
225 Liberty Street
New York
NY
10281
ATS
645 Madison Avenue
645 Madison Avenue
New York
NY
10022
ATS
South Street Seaport
4 Fulton Street
New York
NY
10038
ATS
149 Fifth Ave.
149-151Fifth Avenue
New York
NY
10010
ATS
850 Third Avenue
850 Third Avenue 52nd & 3rd
New York
NY
10022
ATS
1166 Sixth Avenue
1166 Sixth Avenue
New York
NY
10036
ATS
330 Madison Avenue
330 Madison Avenue
New York
NY
10017
ATS
71-09 Austin Street
71-09 Austin Street x
Forest Hills
NY
11375
ATS
600 5th Avenue
600 5th Avenue x
New York
NY
10020
ATS
South LaSalle Street
231 South LaSalle St.
Chicago
IL
60604
ATS
Town Square Wheaton
91 Town Square
Wheaton
IL
60187
ATS
Oakbrook Center
208 Oakbrook Center
Oak Brook
IL
60523
ATS
Old Orchard Center
74 Old Orchard Road Suite L19
Skokie
IL
60077
ATS
Woodfield Mall
N311 Woodfield Shopping Center
Schaumburg
IL
60173
ATS
Main Place
132 W Jefferson Ave. Space D1
Naperville
IL
60540
ATS
Michigan Ave
600 North Michigan Avenue
Chicago
IL
60611
ATS
Deer Park Town Ctr
20530 North Rand Road Space #314
Deer Park
IL
60010
ATS
Geneva Commons
402 Commons Drive Space #2140
Geneva
IL
60134
ATS
Orland Park Crossing
14215 LaGrange Road Space 116
Orland Park
IL
60462
ATS
Water Tower Place
845 North Michigan Ave Space #4075
Chicago
IL
60611
ATS
Northbrook Court
1252 Northbrook Court x
Northbrook
IL
60062
ATS
Michigan Ave.
600 N. Michigan Ave. Suite 180
Chicago
IL
60611
ATS
OLD ORCHARD CENTER
125 Old Orchard Rd. Space # C-15
Skokie
IL
60077
ATS
New Haven
968 Chapel Street
New Haven
CT
6510
ATS
Westport
97 Main Street
Westport
CT
6880
ATS
West Farms
216 West Farms Mall
Farmington
CT
6032
ATS
Stamford Town Center
100 Greyrock Place
Stamford
CT
6901
ATS
Trumbull Shopping Pk
5065 Main Street
Trumbull
CT
6611
ATS
Somerset Square
140 Glastonbury Road x
Glastonbury
CT
6033
ATS
Danbury Fair
7 Backus Avenue Space C-115
Danbury
CT
6810
ATS
Long Meadow Shops
694 Bliss Road
Longmeadow
MA
1106
ATS
New Canaan
59 Elm Street x
New Canaan
CT
6840
ATS
Providence Place
17 Providence Place Space #3190
Providence
RI
2903
ATS
Blue Back Square
91 Memorial Road Space #D50
West Hartford
CT
6107


--------------------------------------------------------------------------------


ATS
Garden City Center
100 Midway Road Space #8100
Cranston
RI
2920
ATS
DANBURY FAIR MALL
7 Backus Ave Space # C-116
Danbury
CT
6810
ATS
Braintree
250 Granite Avenue
Braintree
MA
2184
ATS
Pheasant Lane
310 Daniel Webster Highway
South Nashua
NH
3060
ATS
Newbury
18 Newbury Street
Boston
MA
2116
ATS
Cambridgeside
100 Cambridgeside
Cambridge
MA
2141
ATS
Northshore Mall
Northshore Mall Route 20
Peabody
MA
1960
ATS
Natick Mall
1245 Worcester Road Space 116
Natick
MA
1760
ATS
Prudential Center
800 Boylston Street SPACE 27
Boston
MA
2199
ATS
Burlington Mall
75 Middlesex St.
Burlington
MA
1803
ATS
Solomon Pond
601 Donald Lynch Blvd.
Marlborough
MA
1752
ATS
Derby Street Shoppes
98 Derby Street Space #417
Hingham
MA
2043
ATS
Faneuil Hall
South Market Building Space #2170
Boston
MA
2109
ATS
44 Brattle Street
44 Brattle Street x
Cambridge
MA
2138
ATS
Chestnut Hill
199 Boylston St. Space # S219B
Chestnut Hill
MA
2467
ATS
Prudential Center
800 Boylston Street Space #174
Boston
MA
2199
ATS
Carousel Center
9503 Carousel Center
Syracuse
NY
13290
ATS
Larchmont
1919 Palmer Avenue
Larchmont
NY
10538
ATS
Eastchester
696 White Plains Road
Scarsdale
NY
10583
ATS
Smith Haven Mall
Route 25 & 347
Lake Grove
NY
11755
ATS
The Palisades Center
1780 Palisades Center Drive
West Nyack
NY
10994
ATS
Crossgates Mall
1 Crossgates Mall Space #D219
Albany
NY
12203
ATS
Walden Galleria
2000 Walden Avenue Space G-107
Buffalo
NY
14225
ATS
Eastview Mall
251 Eastview Mall Space F-10
Victor
NY
14564
ATS
41 South Moger Ave
41 South Moger Avenue x
Mt. Kisco
NY
10549
ATS
Americana Manhasset
1990 Northern Blvd. x
Manhasset
NY
11030
ATS
Roosevelt Field Mall
630 Old Country Road Space #2036D
Garden City
NY
11530
ATS
The Westchester
125 Westchester Ave. Space #2860A
White Plains
NY
10601
ATF/LOS
Waterloo
655 Route 318 Space #B059
Waterloo
NY
13165
ATF/LOS
Wrentham Premium
One Premium Outlets Blvd. Suite #339
Wrentham
MA
2093
ATF/LOS
Arsenal Mall
485 Arsenal Street Space B016A
Watertown
MA
2472
ATF/LOS
Niagara Falls Outlet
1822 Military Road Space #34
Niagra Falls
NY
14304
ATF/LOS
Manchester Outlets
16 Wyman Lane x
Manchester Center
VT
5255
ATF/LOS
Lee Outlets
50 Water Street Suite D170
Lee
MA
1238
ATF/LOS
Merrimack
Industrial Drive, Exit 10 Space #209
Merrimack
NH
3054
ATF/LOS
Clinton Premium
20 - A Killingworth Turnpike Space 400
Clinton
CT
6413
ATF/LOS
Wrentham Prem LOS
One Premium Outlets Blvd, Suite #240
Wrentham
MA
2093
ATF/LOS
Westbrook LOS
314 Flat Rock Place Suite E135
Westbrook
CT
6498
ATF/LOS
Waterloo Prem LOS
655 Route 318 Space 86, 88
Waterloo
NY
13165
ATF/LOS
Kittery LOS
283 US Route 1 Space # 108
Kittery
ME
3904
ATF/LOS
Tilton LOS
120 Laconia Road Space # 128
Tilton
NH
3276
ATF/LOS
Niagara Falls LOS
1900 Military Road Space # 94
Niagara Falls
NY
14304
ATF/LOS
Niagara Falls LOS
Suite 94 1900 Military Rd
Niagara Falls
NY
14304


--------------------------------------------------------------------------------


ATF/LOS
Manchester LOS
97 Depot Street
Manchester Center
VT
5255
ATF/LOS
Merrimack LOS
Industrial Drive, Exit 10 Space #285
Merrimack
NH
3054
ATF/LOS
Gulf Coast
5460 Factory Shops Blvd. Space #700 & 705
Ellenton
FL
34222
ATF/LOS
Orlando Premium
8200 Vineland Avene Space #745
Orlando
FL
32821
ATF/LOS
Orlando Prime
4963 International Drive Unit 2C-01
Orlando
FL
32819
ATF/LOS
St.Augustine Outlets
2700 State Road 16 Westpoint Stevens Box /Sp #405
St.Augustine
FL
32092
ATF/LOS
Orlando Prime LOS
4953 International Drive Space 1A-15
Orlando
FL
32819
ATF/LOS
St. Aug Prime LOS
490 Prime Outlets Blvd. Space #1100
St. Augustine
FL
32084
ATF/LOS
Orlando Prem LOS
8200 Vineland Ave Space #1601
Orlando
FL
32821
ATF/LOS
Lake Buena Vista LOS
15831South Apopka Vineland Rd. (State Road 535) /Space # M-3
Orlando
FL
32821
ATF/LOS
Ellenton LOS
5707 Factory Shops Blvd. Space # 802
Ellenton
FL
34222
ATF/LOS
Rehoboth Beach
4565 Highway 1 Space 103
Rehoboth Beach
DE
19971
ATF/LOS
Philadelphia Premium
18 Lightcap Road Space #299
Pottstown
PA
19464
ATF/LOS
Lancaster Outlets
505 Stanley K. Tanger Blvd. Suite #505
Lancaster
PA
17602
ATF/LOS
Franklin Mills
1556 Franklin Mills Circle Space #653
Philadelphia
PA
19154
ATF/LOS
Outlets at Hershey
46 Outlet Square Space # 64
Hershey
PA
17033
ATF/LOS
Rockvale Outlets LOS
35 South Willowdale Drive Suite 1721
Lancaster
PA
17602
ATF/LOS
Phili Prem LOS
18 Lightcap Road Space #499
Pottstown
PA
19464
ATF/LOS
Rehoboth LOS
Delaware State Route 1 Space #311
Rehoboth Beach
DE
19971
ATF/LOS
Hershey LOS
78 Outlet Square
Hershey
PA
17033
ATF/LOS
FRANKLIN MILLS LOS
1455 Franklin Mills Circle Space # 209A
Philadelphia
PA
19154
ATF/LOS
Georgia Premium
800 Highway 400 South Suite #150
Dawsonville
GA
30534
ATF/LOS
Lebanon
One Outlet Village Blvd. Space #400
Lebanon
TN
37090
ATF/LOS
Locust Grove Outlets
1000 Tanger Drive Suite #410
Locust Grove
GA
30248
ATF/LOS
Calhoun Prime Outlet
455 Belwood Road Suite #1
Calhoun
GA
30701
ATF/LOS
Opry Mills
207 Opry Mills Drive Space #635
Nasville
TN
37214
ATF/LOS
Five Oaks
1645 Parkway #960 Space #680
Sevierville
TN
37862
ATF/LOS
Commerce II LOS
800 Steven B. Tanger Blvd. Space #1215
Commerce
GA
30529
ATF/LOS
N. Georgia Prem LOS
800 Hwy 400 South Space #600
Dawsonville
GA
30534
ATF/LOS
Opry Mills LOS
207 Opry Mills Circle Space #605
Nashville
TN
37214
ATF/LOS
Calhoun LOS
455 Belwood Road Space # 3
Calhoun
GA
30701
ATF/LOS
Five Oaks LOS
1645 Parkway Space # 610
Sevierville
TN
37862
ATF/LOS
Locust Grove LOS
1000 Tanger Drive Space # 303
Locust Grove
GA
30248
ATF/LOS
Lebanon Premium LOS
One Outlet Village Blvd Space #120, 125
Lebanon
TN
37090
ATF/LOS
GRAND RIVER LOS
6200 Grand River Blvd East Space# 525
Leeds
AL
35094
ATF/LOS
Woodbury Commons
113 Marigold Court
Central Valley
NY
10917
ATF/LOS
Tannersville
1000 Route 611 Suite H1-95, Bldg. H
Tannersville
PA
18372
ATF/LOS
Jersey Gardens
651 Kapkowski Road
Elizabeth
NJ
7201
ATF/LOS
Liberty Village
One Church Street Space #44
Flemington
NJ
8822
ATF/LOS
Jackson Prem Outlets
537 Monmouth Road Suite 314
Jackson
NJ
8527
ATF/LOS
Deer Park Outlets
1645 the Arches Circle x
Deer Park
NY
11729
ATF/LOS
Riverhead
412 Tanger Mall Drive Suite #412
Riverhead
NY
11901
ATF/LOS
Jersey Shore Outlets
One Premium Outlet Blvd. Suite #842
Tinton Falls
NJ
7753


--------------------------------------------------------------------------------


ATF/LOS
The Crossings
1000 Route 611 Space #H01
Tannersvile
PA
18372
ATF/LOS
Riverhead LOS
918 Tanger Mall Drive Suite #918
Riverhead
NY
11901
ATF/LOS
Jersey Gardens LOS
651 Kapkowski Road Suite 1412/1416
Elizabeth
NJ
7201
ATF/LOS
JerseyShore Prem LOS
One Premium Outlets Blvd. Suite #793
Tinton Falls
NJ
7753
ATF/LOS
Jackson LOS
537 Monmouth Road Space # 300
Jackson
NJ
8527
ATF/LOS
Woodbury Commons LOS
498 Red Apple Court Space 280, 288
Central Valley
NY
10917
ATF/LOS
Potomac Mills
2700 Potomac Mills Circle Suite 933
Prince William
VA
22192
ATF/LOS
Leesburg
241 Fort Evans Road NE Suite #210
Leesburg
VA
20176
ATF/LOS
Hagerstown
610 Prime Outlets Blvd.
Hagerstown
MD
21740
ATF/LOS
Williamsburg
5699-44A Richmond Road Space #A016A
Williamsburg
VA
23188
ATF/LOS
Arundel Mills
7000 Arundel Mills Circle Space 308B
Hanover
MD
21076
ATF/LOS
Carolina Premium
1025 Industrial Park Drive Space #10
Smithfield
NC
27577
ATF/LOS
Piedmont Outlet LOS
4000 Arrowhead Blvd, Suite #620
Mebane
NC
27302
ATF/LOS
Carolina Prem LOS
1025 Industrial Park Drive Space #850
Smithfield
NC
27577
ATF/LOS
Arundel Mills LOS
7000 Arundel Mills Circle x
Hanover
MD
21076
ATF/LOS
Leesburg LOS
241 Ft. Evans Road NE Space # 903
Leesburg
VA
20176
ATF/LOS
Queenstown LOS
441 Outlet Center Drive Space #B038
Queenstown
MD
21658
ATF/LOS
POTOMAC MILLS LOS
2700 Potomac Mills Circle Space # 225
Prince William
VA
22192
ATF/LOS
Myrtle Beach
10843 Kings Road Suite #602
Myrtle Beach
SC
29572
ATF/LOS
Gaffney
400 Factory Shops Blvd. Space #400
Gaffney
SC
29341
ATF/LOS
North Charleston
4840 Tanger Outlet Blvd. Suite #1060
North Charleston
SC
29418
ATF/LOS
Hilton Head Outlets
1414 Fording Island Road Box #A8 (A140)
Bluffton
SC
29910
ATF/LOS
Concord Mills
8111 Concord Mills Blvd. Space 635
Concord Mills
NC
28027
ATF/LOS
Charleston LOS
4840 Tanger Outlet Blvd. Suite 960
North Charleston
SC
29418
ATF/LOS
Myrtle Beach LOS
10823 Kings Road Suite #360
Myrtle Beach
SC
29572
ATF/LOS
Concord Mills LOS
8111 Concords Mills Blvd. Space #254
Concord
NC
28027
ATF/LOS
Hilton Head LOS
1414 Fording Island Rd. Space # G-130
Bluffton
SC
29910
ATF/LOS
Blowing Rock LOS
278 Shoppes on the Parkway Rd. Space # 100
Blowing Rock
NC
28605
ATF/LOS
Gaffney Premium LOS
1 Factory Shopes Blvd Space #345, 350
Gaffney
SC
29341
ATF/LOS
Vero Beach
1850 94th Drive Space 160
Vero Beach
FL
32966
ATF/LOS
Sawgrass Mills
12801 West Sunrise Blvd. Space 1027
Sunrise
FL
33323
ATF/LOS
Miromar/Naples
10801 Corkscrew Road Suite #374
Naples
FL
33928
ATF/LOS
Dolphin Mall
11401 Northwest 12th Street Suite #379
Miami
FL
33172
ATF/LOS
Puerto Rico Outlets
1 Prime Outlets Blvd. Suite #825
Barceloneta
PR
617
ATF/LOS
Naples
6060 Collier Blvd. Space #173
Naples
FL
34114
ATF/LOS
Sawgrass Mills
12801 West Sunrise Blvd Space #1027A
Sunrise
FL
33323
ATF/LOS
Dolphin Mall LOS
11401 NW 12th Street Space #284
Miami
FL
33172
ATF/LOS
Naples LOS
6040 Collier Blvd. Space #170
Naples
FL
34114
ATF/LOS
Sanibel LOS
20350 Summerlin Road Space # 8110
Ft. Myers
FL
33908
ATF/LOS
Puerto Rico LOS
1 Premium Outlets Blvd Space # 410
Barceloneta
PR
617
LOFT
Atrium Mall
300 Boylston Street Space #A102A
Chestnut Hill
MA
2467
LOFT
Prudential Center
800 Boylston Street Space #11
Boston
MA
2199
LOFT
Burlington Town Cntr
49 Church Street Space # 1059
Burlington
VT
5401


--------------------------------------------------------------------------------


LOFT
Fox Run
50 Fox Run Road #128 Space #G6
Newington
NH
3801
LOFT
Brookside Shops
149 Great Road x
Acton
MA
1720
LOFT
Market Pl @ Faneuil
200 State Street Suite B8
Boston
MA
2109
LOFT
Natick Mall
1245 Worcester Street Space #2086
Natick
MA
1760
LOFT
Derby Street Shoppes
94 Derby Street Suite 245
Hingham
MA
2043
LOFT
Cambridgeside Galler
100 Cambridgeside Place Space #W-308
Cambridge
MA
2141
LOFT
The Loop
90 Pleasant Valley Street Unit 300
Methuen
MA
1844
LOFT
Maine Mall
364 Maine Mall Rd Space #E105A
South Portland
ME
4106
LOFT
Northshore Mall
Northshore Mall 210 Andover St. Space #W185
Peabody
MA
1960
LOFT
Wayside Commons
6 Wayside Road Suite F
Burlington
MA
1803
LOFT
Legacy Place
240 Legacy Place Space #414
Dedham
MA
2026
LOFT
The Orchard Shopping
8621 Clinton Street Space #8621
New Hartford
NY
13413
LOFT
Solomon Pond
601 Donald Lynch Boulevard Space #N243
Marlborough
MA
1752
LOFT
South Shore Plaza
250 Granite Street Space #1210
Braintree
MA
2184
LOFT
CHESTNUT HILL
199 Boylston Street Space #N229
Chestnut Hill
MA
2467
LOFT
Great South Bay
855 West Montauk Highway Space B6
West Babylon
NY
11704
LOFT
Bay Terrace
2344 Bell Boulevard x
Bayside
NY
11360
LOFT
70-31 Austin Street
70-31 Austin Street
Queens
NY
11375
LOFT
Mayfair Shopping Ctr
170B East Jericho Turnpike
Commack
NY
11725
LOFT
Sands Shopping Ctr
3511 Long Beach Road Space #3J & 3K
Oceanside
NY
11572
LOFT
Main Street
263-265 Main Street x
Huntington
NY
11743
LOFT
Woodbury Plaza
417A South Oyster Bay Road x
Plainview
NY
11803
LOFT
Staten Island Mall
2655 Richmond Avenue Space #1255
Staten Island
NY
10314
LOFT
Stony Brook Village
79 & 81 Main Street
Stony Brook
NY
11790
LOFT
Smith Haven Mall
644 Smith Haven Mall Space #S03
Lake Grove
NY
11755
LOFT
Walt Whitman Mall
260-1 Route 110 Space 1044
Huntington Station
NY
11746
LOFT
Roosevelt Field Mall
630 Old Country Rd. Space #2066G
Garden City
NY
11530
LOFT
Livingston Mall
112 Eisenhower Parkway
Livingston
NJ
7039
LOFT
Newport Center
30 Mall Drive West
Jersey City
NJ
7310
LOFT
Paramus Park Mall
700 Paramus Park Space #1215
Paramus
NJ
7652
LOFT
The Shoppes @ Union
3056 State Route 10 West Suite P
Denville
NJ
7834
LOFT
Cityplace @Promenade
31 City Place Space #A-6
Edgewater
NJ
7020
LOFT
Garden State Plaza
Intersection Rt. 4 & 17 Space 1149 and part of 1159
Paramus
NJ
7652
LOFT
Mall at Short Hills
1200 Morris Turnpike Space #D-215
Short Hills
NJ
7078
LOFT
Village @Bridgewater
610 Commons Way Space #4340
Bridgewater
NJ
8807
LOFT
Oxford Valley Mall
2300 East Lincoln Highway Space #250
Langhorne
PA
19047
LOFT
Willowbrook Mall
1595 Willowbrook Mall x
Wayne
NJ
7470
LOFT
Lehigh Valley Mall
829 Lehigh Lifestyle Center Space 1320
Whitehall
PA
18052
LOFT
Shoppes@N.Brunswick
519 Shoppes Blvd. x
North Brunswick
NJ
8902
LOFT
Shoppes@Flemington
100 Reaville Avenue Suite #239
Flemington
NJ
8822
LOFT
Saucon Valley
2985 Center Valley Parkway Suite #210
Center Valley
PA
18034
LOFT
Mall at Short Hills
1200 Morris Turnpike Space #215
Short Hills
NJ
7078
LOFT
2 Broadway
2 Broadway
New York
NY
10004


--------------------------------------------------------------------------------


LOFT
Avenue of Americas
1290 Avenue of the Americas
New York
NY
10104
LOFT
NOHO
770 Broadway
New York
NY
10003
LOFT
42nd & Lexington
150 East 42nd Street
New York
NY
10017
LOFT
84th & 3rd
1492 Third Avenue
New York
NY
10028
LOFT
52nd & Madison
488 Madison Avenue
New York
NY
10022
LOFT
125 Montague Street
125 Montague Street x
Brooklyn
NY
11201
LOFT
7 Times Square Tower
1459 Broadway Times Square
New York
NY
10036
LOFT
Upper West Side
2015-17 Broadway
New York
NY
10023
LOFT
1230 Ave of Americas
1230 Avenue of the Americas
New York
NY
10104
LOFT
Fifth Ave Flatiron
156 Fifth Avenue
New York
NY
10010
LOFT
42ND AND LEXINGTON
150 East 42nd Street
New York,
NY
10017
LOFT
Crsg at Smithfield
371 Putnam Pike space 400
Smithfield
RI
2917
LOFT
Crystal Mall
850 Hartford Turnpike
Waterford
CT
6385
LOFT
Emerald Square Mall
999 S. Washington Street Space W-237 (2nd Level)
N. Attleboro
MA
2760
LOFT
Cape Cod Mall
Route 132 Iyannough Road
Hyannis
MA
2601
LOFT
Garden City
83 Hillside Road Space #20
Cranston
RI
2920
LOFT
The Village Shoppes
95 Washington Street x
Canton
MA
2021
LOFT
Barrington Shopping
180 County Road x
Barrington
RI
2806
LOFT
Evergreen walk
200 Evergreen Way Space #813
South Windsor
CT
6074
LOFT
West Farms
500 Westfarms Space B-201
Farmington
CT
6032
LOFT
Blackstone Valley
70 Worcester Providence Tpk. Suite 609
Millbury
MA
1527
LOFT
Farmington Valley
110 Albany Turnpike Suite 600
Canton
CT
6019
LOFT
Holyoke Mall
50 Holyoke Street Space #E262
Holyoke
MA
1040
LOFT
Providence Place
103 Providence Place Space #3200
Providence
RI
2903
LOFT
Wareham Crossing
2421 Cranberry Highway Suite 438
Wareham
MA
2571
LOFT
Village @Colony Plac
152 Colony Place x
Plymouth
MA
2360
LOFT
Mansfield Crossing
280 School Street Suite F170
Mansfield
MA
2048
LOFT
Exton Square Mall
336 Exton Square Parkway Space 2115 & 2105
Exton
PA
19341
LOFT
Park City Center
519 Park City Center x
Lancaster
PA
17601
LOFT
Springfield Mall
1250 Baltimore Pike
Springfield
PA
19064
LOFT
Montgomery Mall
103 Montgomery Mall Space #'s J6 & J7
North Wales
PA
19454
LOFT
Brinton Lake Shoppes
929 Baltimore Pike Bldg E 400
Glen Mills
PA
19342
LOFT
Plaza @ King Prussia
160 North Gulph Rd. Space #2106
King Of Prussia
PA
19406
LOFT
Shoppes @ Susquehann
2575 Brindle Drive Space #L
Harrisburg
PA
17110
LOFT
Paoli Shopping Cntr
82 East Lancaster Avenue Space A-2
Paoli
PA
19301
LOFT
Valley Square
1560 Main Street / Bldg.6 Suite #603
Warrington
PA
18976
LOFT
Shoppes at Montage
2271 Shoppes Blvd. x
Moosic
PA
18507
LOFT
Shoppes@Wyomissing
766 Woodland Road Space H
Wyomissing
PA
19610
LOFT
Plymouth MeetingMall
504 West Germantown Pike Space #1550
Plymouth Meeting
PA
19462
LOFT
Willow Grove Park
2500 Moreland Rd.
Willow Grove
PA
19090
LOFT
Boulevard Mall
730 Alberta Drive Space #725 & #729
Amherst
NY
14226
LOFT
Marketplace Mall
431 Miracle Drive Space #B-8 & B 14
Rochester
NY
14623
LOFT
The Waterfront
126 West Bridge Street Space #B11
Homestead
PA
15120


--------------------------------------------------------------------------------


LOFT
South Hills Village
301 South Hills Village Space #1135
Pittsburgh
PA
15241
LOFT
The Mall at Robinson
100 Robinson Center Drive Space #1850
Pittsburgh
PA
15205
LOFT
Walden Galleria
One Walden Galleria Drive Space #A108
Buffalo
NY
14225
LOFT
ShoppingTown Mall
3649 Erie Boulevard East x
Dewitt
NY
13214
LOFT
Carousel Center
One Carousel Center Drive Space #A-202
Syracuse
NY
13290
LOFT
Westmoreland Mall
Route 30 East Space #NU3
Greensburg
PA
15601
LOFT
Eastview Mall
129 Eastview Mall Space #E5
Victor
NY
14564
LOFT
Ross Park Mall
1000 Ross Park Mall Drive Space # K08A
Pittsburgh
PA
15237
LOFT
Streets of Cranberry
20430 Route 19 Suite 100
Cranberry Township
PA
16066
LOFT
Shoppes@Pierce Hill
1308 Vestal Parkway East Suite 6
Vestal
NY
13850
LOFT
Collonade@State Coll
19 Colonnade Way Space #125
State College
PA
16803
LOFT
Orchard Park Village
3995 North Buffalo Road x
Orchard Park
NY
14127
LOFT
Southbury Green
775 South Main Street
Southbury
CT
6488
LOFT
Meriden Square Mall
470 Lewis Avenue
Meriden
CT
6451
LOFT
Fairfield Centre
1499 Post Road Space #1-F
Fairfield
CT
6824
LOFT
Stuyvesant Plaza
1475 Western Avenue x
Albany
NY
12203
LOFT
Palisades Center
2430 Palisades Center Drive Space #F202
West Nyack
NY
10994
LOFT
Congress Park Centre
315 Broadway Space #2A
Saratoga Springs
NY
12866
LOFT
Jefferson Valley Mal
650 Lee Blvd Space #K-09
Yorktown Heights
NY
10598
LOFT
Poughkeepsie Galleri
2001 South Road Space #D-103
Poughkeepsie
NY
12601
LOFT
Eastchester Shopping
703 White Plains Road
Scarsdale
NY
10583
LOFT
17 Main Street
17 Main Street x
Westport
CT
6880
LOFT
Stamford Town Center
100 Greyrock Place Space #G-125
Stamford
CT
6901
LOFT
Danbury Fair Mall
7 Backus Avenue Suite D-106
Danbury
CT
6810
LOFT
Milford Marketplace
1664 Boston Post Road Space A-15
Milford
CT
6460
LOFT
The Westchester
125 Westchester Ave. Space #3050
White Plains
NY
10601
LOFT
Woodbridge Center
208 Woodbridge Center
Woodbridge
NJ
7095
LOFT
Quaker Bridge Mall
120 Quakerbridge Mall
Lawrenceville
NJ
8648
LOFT
Hamilton Square
4403 Black Horse Pike
Mays Landing
NJ
8330
LOFT
Deptford Mall
1750 Deptford Center Road Space 2A-1 & 2B-1
Deptford
NJ
8096
LOFT
Concord Mall
4737 Concord Pike Spaces #210 & #220
Wilmington
DE
19803
LOFT
Shops at Liberty Plc
1625 Chestnut Street Space #224
Philadelphia
PA
19103
LOFT
Cambridge Crossings
4100-4090 Dearborne Circle Spaces # 123, 124 & 125
Mt Laurel
NJ
8054
LOFT
36th & Walnut
133 South 36th Street x
Philadelphia
PA
19104
LOFT
Freehold Racewy Mall
3710 Route 9 Space #D-218
Freehold
NJ
7728
LOFT
35 West
2157 Highway 35 Suite 2
Sea Girt
NJ
8750
LOFT
Shoppes at Old Bridg
3829 U.S. Highway 9 x
Old Bridge
NJ
8857
LOFT
TheShoppes@ Hamilton
549 Route 130 Suite 449
Hamilton
NJ
8691
LOFT
Shoppes @ Cross Keys
611 Berlin Cross Keys Road Space #D438
Sicklerville
NJ
8081
LOFT
The Grove West
540A Broad Street x
Shrewsbury
NJ
7702
LOFT
Promenade @ Sagemore
500 Rte.73 South Space # A14
Marlton
NJ
8053
LOFT
Christiana Mall
104 Christiana Mall Rd. Space # 1405
Newark
DE
19702
LOFT
Cherry Hill Mall
839 Cherry Hill Mall Suite #1105
Cherry Hill
NJ
8002


--------------------------------------------------------------------------------


LOFT
QUAKER BRIDGE MALL
150 Quaker Bridge Mall Rd. Space #1224A
Lawrenceville
NJ
8648
LOFT
Plaza Las Americas
525 F.D. Roosevelt Avenue Space #191
Hato Rey
PR
918
LOFT
Aventura Mall
19575 Biscayne Blvd Space #1181
Miami
FL
33180
LOFT
The Gardens Mall
3101 PGA Blvd. Space # A117
Palm Beach Gardens
FL
33410
LOFT
Coral Square Mall
9541A West Atlantic Blvd.
Coral Springs
FL
33071
LOFT
Boynton Beach Mall
801 North Congress Avenue
Boyton Beach
FL
33426
LOFT
Kendall Village
8717 Southwest 124th Avenue x
Miami
FL
33183
LOFT
Broward Mall
8000 West Broward Blvd Space #8000
Plantation
FL
33388
LOFT
Town Ctr Boca Raton
6000 West Glades Road Space #1041
Boca Raton
FL
33431
LOFT
Plaza Del Caribe
2050 Ponce Bypass Space #264-265
Ponce
PR
717
LOFT
Wellington Green
10300 West Forest Hill Blvd. Space #271A
Wellington
FL
33414
LOFT
Dadeland Mall
7415 Southwest 88th Street Space #1610A
Miami
FL
33156
LOFT
Treasure Coast Squar
3482 NW Federal Highway Space #3482
Jensen Beach
FL
34957
LOFT
The Shops@Pembroke G
430 SW 145th Terrace x
Pembroke Pines
FL
33027
LOFT
The Falls
8888 Southwest 136th Street Suite 510
Miami
FL
33176
LOFT
Triangle Town Center
5959 Triangle Town Blvd Suite #2041
Raleigh
NC
27616
LOFT
Birkdale Village
16745 Birkdale Commons Parkway Space Bldg 8D
Huntersville
NC
28078
LOFT
Cary Towne Center
1105 Walnut Street Suite E4440
Cary
NC
27511
LOFT
Sts. of Southpoint
6910 Fayetteville Road Suite 144
Durham
NC
27713
LOFT
Friendly Center
629 Friendly Center Road
Greensboro
NC
27408
LOFT
Independence Mall
3500 Oleander Drive Space #1084
Wilmington
NC
28403
LOFT
Promenade @ Providen
5341 Ballantyne Commons Parkwa Suite 600
Charlotte
NC
28277
LOFT
Southpark Mall
4400 Sharon Road Space #P16-8
Charlotte
NC
28211
LOFT
Thruway Shopping Ctr
416 South Stratford Road Suite 700
Winston-Salem
NC
27103
LOFT
Crabtree Valley Mall
4325 Glenwood Avenue Space #1001
Raleigh
NC
27612
LOFT
Northlake Mall
6801 Northlake Mall Drive Space #127
Charlotte
NC
28216
LOFT
Lynndale Shoppes
505 Red Banks Road Suite C
Greenville
NC
27858
LOFT
Alamance Crossing
3172 Waltham Blvd. Space #K4
Burlington
NC
27215
LOFT
Blakeney Shop Center
9816 Rea Road
Charlotte
NC
28277
LOFT
Congressional Plaza
1637 Rockville Pike Space #17
Rockville
MD
20852
LOFT
Avenue @ White Marsh
8153 Honeygo Blvd Space #'s 2G & 2H
Baltimore
MD
21236
LOFT
Bowie Town Center
15512 Emerald Way x
Bowie
MD
20716
LOFT
Dulaney Plaza
830 Dulaney Valley Road
Towson
MD
21204
LOFT
Westview Promenade
5263 Buckeystown Pike Building D
Frederick
MD
21704
LOFT
Downtown Silver Spri
922 Ellsworth Drive Space #B2
Silver Spring
MD
20910
LOFT
Washingtonian Center
29 Grand Corner Avenue x
Gaithersburg
MD
20878
LOFT
Annapolis Harbour Ce
2522A Solomons Island Road Space E-4
Annapolis
MD
21401
LOFT
Hunt Valley Towne Ce
118 Shawan Road Suite A
Hunt Valley
MD
21030
LOFT
The Mall in Columbia
10300 Little Patuxent Parkway Space #1040
Columbia
MD
21044
LOFT
Gallery@Harborplace
200 East Pratt Street Space #3106
Baltimore
MD
21202
LOFT
Annapolis Mall
2410 Annapolis Mall Space #1820
Annapolis
MD
21401
LOFT
Festival Woodholme
1809 Reisterstown Road Space #10 and 11
Baltimore
MD
21208
LOFT
Valley View Mall
4802 Valley View Road Space #LE215 & 217
Roanoke
VA
24012


--------------------------------------------------------------------------------


LOFT
Lynnhaven Mall
701 Lynnhaven Parkway
Virginia Beach
VA
23452
LOFT
Chesterfield Mall
11500 Midlothian Turnpike
Richmond
VA
23235
LOFT
Barracks Road Center
1107 Emmet St. N Space #19E
Charlottesville
VA
22903
LOFT
Central Park
1460 Central Park Blvd Suite 108
Fredericksburg
VA
22401
LOFT
Short Pump Town Ctr
11800 West Broad Street Suite #1108
Henrico
VA
23233
LOFT
Charelston Town Ctr
1100 Charleston Town Center Space #1100
Charleston
WV
25389
LOFT
Town Ctr of VA Beach
221 Central Park Avenue x
Virginia Beach
VA
23462
LOFT
City Center @ Oyster
702 Mariner's Row Suite 106
Newport News
VA
23606
LOFT
New Town Shops
5112 Main Street Space #305
Williamsburg
VA
23188
LOFT
First and Main
1520 South Main Street Suite #112
Blacksburg
VA
24060
LOFT
MacArthur Center
300 Monticello Ave. Suite #221
Norfolk
VA
23510
LOFT
PENNINSULA T/C
1670 Merchant Lane Space B-111
Hampton
VA
23666
LOFT
Avenue at Peachtree
216 City Circle Space #440
Peachtree
GA
30269
LOFT
The Forum @ Peachtre
5145 Peachtree Parkway Suite 410
Norcross
GA
30092
LOFT
Northpointe Village
8688 N Central Expwy Space #106
Alpharetta
GA
30022
LOFT
Vinings Jubilee
4300 Paces Ferry Road Suite 600
Atlanta
GA
30339
LOFT
Ave at West Cobb
3625 Dallas Highway Suite 520
Marietta
GA
30064
LOFT
Colonial Promenade
196 Alps Road Suite 41
Athens
GA
30606
LOFT
Lenox Square
3393 Peachtree Road NE Suite #4053
Atlanta
GA
30326
LOFT
Perimeter Mall
4400 Ashford Dunwoody Road Space #1042
Atlanta
GA
30346
LOFT
Avenue at East Cobb
4475 Roswell Road Suite #850
Marietta
GA
30062
LOFT
Town Cen @ Atlantic
260 18th Street Suite #10120
Atlanta
GA
30363
LOFT
The Avenue Webb Gin
1350 Scenic Highway Suite #340
Lawrenceville
GA
30045
LOFT
Mall of Georgia
3333 Buford Drive Suite #VCO3
Buford
GA
30519
LOFT
The Avenue Forsyth
410 Peachtree Parkway Suite #4134
Cumming
GA
30041
LOFT
Shops@River Crossing
5080 Riverside Drive Suite 214
Macon
GA
31210
LOFT
Northpointe Village
8688 N. Central Expy Space #106
Alpharetta
GA
30022
LOFT
LENOX SQUARE
3393 Peachtree Rd. Space # 4053A
Atlanta
GA
30326
LOFT
Edison Mall
4125 Cleveland Avenue Space #1320
Ft. Myers
FL
33901
LOFT
Oveido Marketplace
1257 Oveido Marketplace Blvd.
Oviedo
FL
32765
LOFT
Tyrone Square
6901 22nd Avenue North
St. Petersburg
FL
33710
LOFT
Countryside Mall
27001 US Highway 19 North Suite 2058
Clearwater
FL
33761
LOFT
Winter Park
438 N. Orlando Avenue Bldg J
Winter Park
FL
32789
LOFT
Westshore Plaza
250 Westshore Plaza x
Tampa
FL
33609
LOFT
The Mall @ Millenia
4200 Conroy Road Space #H212
Orlando
FL
32839
LOFT
Florida Mall
8001 South Orange Blossom Trai Unit 1314
Orlando
FL
32809
LOFT
The Avenue Viera
2261 Town Center Avenue Suite #101
Melbourne
FL
32940
LOFT
Waterford Lakes Town
685 North Alafaya Trail Space #P-01
Orlando
FL
32828
LOFT
Citrus Park Wstfield
8021 Citrus Park Town Center Space #7954
Tampa
FL
33625
LOFT
International Plaza
2223 North West Shore Blvd. Space #206
Tampa
FL
33607
LOFT
Wtrsde Shps @ Pelicn
5475 Tamiami Trail North Suite 1
Naples
FL
34108
LOFT
Altamonte Mall
451 East Altamonte Drive Space #2227
Altomonte Springs
FL
32701
LOFT
Wstfld Shop Sthgate
3501 South Tamiami Trail Space #106
Sarasota
FL
34239


--------------------------------------------------------------------------------


LOFT
Brandon Town Center
403 Brandon Town Center Drive x
Brandon
FL
33511
LOFT
The Shops@Coconut Pt
23190 Fashion Drive Suite #101
Estero
FL
33928
LOFT
Lakeside Village
1433 Town Center Drive Space B-108
Lakeland
FL
33803
LOFT
Peachtree Mall
3507 Manchester Expressway
Columbus
GA
31909
LOFT
Brookwood Village
603 Brookwood Village #105
Birmingham
AL
35209
LOFT
Destin Commons
4110 Legendary Drive Space #A-104
Destin
FL
32541
LOFT
Eastern Shore Center
30500 State Highway 181 Space #208
Spanish Fort
AL
36527
LOFT
Village Mall
1627-24 Opelika Road x
Auburn
AL
36830
LOFT
The Oaks
6403 West Newberry Road Space #B-2
Gainesville
FL
32605
LOFT
Bridge Street Town C
355 Bridge Street NW Suite #113
Huntsville
AL
35801
LOFT
Legacy Village @Spri
9 Du Rhu Drive Suite #370
Mobile
AL
36608
LOFT
The Shoppes @Eastcha
6886 Eastchase Parkway Space #B150
Montgomery
AL
36117
LOFT
Midtown Village
1800 McFarland Blvd. East Space 204
Tuscaloosa
AL
35404
LOFT
Pier Park
15600 Starfish Street Suite K140
Panama City Beach
FL
32413
LOFT
Cordova Mall
5100 North 9th Avenue Space #E599
Pensacola
FL
32504
LOFT
Governer's Square
1500 Appalachee Parkway Space #1125
Tallahassee
FL
32301
LOFT
Riverchase Galleria
2000 Riverchase Drive Space 105
Birmingham
AL
35244
LOFT
Summit at Birmingham
214 Summit Boulevard Space #A8
Birmingham
AL
35243
LOFT
Dulles Town Center
21100 Dulles Town Circle Space #107
Dulles
VA
20166
LOFT
Chevy Chase Pavilion
5335 Wisconsin Avenue NW Suite 104
Washington
DC
20015
LOFT
Pentagon Row
1201 South Joyce Street Space #B28
Arlington
VA
22202
LOFT
Market Common Clared
2700 Clarendon Blvd Suite 14
Arlington
VA
22201
LOFT
Dupont Circle
1611 Connecticut Avenue x
Washington
DC
20009
LOFT
Plaza America
11610 Plaza America Drive x
Reston
VA
20190
LOFT
Fairfax Corner
11924 Grand Commons Ave Bldg H
Fairfax
VA
22030
LOFT
Tyson's Corner
1961 Chain Bridge Rd. Space #D6CU
McLean
VA
22102
LOFT
Gallery Place
707 Seventh Street NW Space #102 & 104
Washington
DC
20001
LOFT
Creekside Station
3115 Valley Avenue x
Winchester
VA
22601
LOFT
423 King Street
423 King Street Tavern Square
Alexandria
VA
22314
LOFT
Georgetown
1239 Wisconsin Ave
Washington
DC
20007
LOFT
Mount Pleasant Towne
1221 Belk Drive
Mount Pleasant
SC
29464
LOFT
Columbiana Centre
100 Columbiana Circle Space # 1328 & # 1324
Columbia
SC
29212
LOFT
The Trails
260 North Nova Road Space #42
Ormond Beach
FL
32174
LOFT
Citadel Mall
2070 Sam Rittenburg Blvd Suite 436
Charleston
SC
29407
LOFT
Coastal Grand
2000 Coastal Grand Circle Space #405
Myrtle Beach
SC
29577
LOFT
The Vlge at Sandhill
470 -9 Town Center Place x
Columbia
SC
29229
LOFT
St John's Town Cente
4751 River City Drive Suite 107
Jacksonville
FL
32246
LOFT
Abercorn Walk
5525 Abercorn Street Suite #40
Savannah
GA
31405
LOFT
Shops at Greenridge
1125 Woodruff Road Space #1803
Greenville
SC
29607
LOFT
Augusta Mall
3450 Wrightsboro Road Suite #A222
Augusta
GA
30909
LOFT
The Avenues
10300 Southside Blvd. Unit 1420A
Jacksonville
FL
32256
LOFT
Trenholm Plaza
4840 Forest Drive Space #105
Columbia
SC
29206
LOFT
Foothills Fashion
215 East Fashion Parkway Space #B13
Fort Collins
CO
80525


--------------------------------------------------------------------------------


LOFT
951 16th Street
951 16th Street
Denver
CO
80202
LOFT
Regency Court
120 Regency Parkway Space #159
Omaha
NE
68114
LOFT
Cherry Creek Mall
3000 East First Ave Space #1103
Denver
CO
80206
LOFT
Belmar
370 South Teller Street Space #3B1-R22
Lakewood
CO
80226
LOFT
Village Pointe
17151 Davenport Street Suite #M-111
Omaha
NE
68118
LOFT
Shops @ Centerra
5855 Sky Pond Drive Suite #F615
Loveland
CO
80538
LOFT
Twenty Ninth Street
1810 29th Street Suite #1024
Boulder
CO
80301
LOFT
Park Meadows
8423 Park Meadows Center Drive Suite 179
Lone Tree
CO
80124
LOFT
Shadow Lake Town Ctr
7640 Towne Center Parkway Suite 109
Papillion
NE
68046
LOFT
Shops At Briargate
1925 Briargate Parkway Space #A105
Colorado Springs
CO
80920
LOFT
Flatiron Crossing
1 West Flatiron Circle Space #1056
Broomfield
CO
80021
LOFT
Southpointe Pavilion
2940 Pine Lake Rd Space F
Lincoln
NE
68515
LOFT
Tustin
3005 El Camino Real
Tustin
CA
92782
LOFT
Mission Valley Ctr
1640 Camino Del Rio North Space 218 & 226
San Diego
CA
92108
LOFT
Westminster Mall
1025 Westminster Mall Space #1033
Westminster
CA
92683
LOFT
Plaza Camino Real
2525 El Camino Real Space #257
Carlsbad
CA
92008
LOFT
South Coast Plaza
3333 Bear Street Space #344
Costa Mesa
CA
92626
LOFT
Crystal Cove Promena
7871 East Coast Highway Space #A-105
Newport Beach
CA
92657
LOFT
Forum At Carlsbad
1923 Calle Barcelona Building 3 Suite 140
Carlsbad
CA
92009
LOFT
Irvine Spectrum Ctr
93 Fortune Drive Space #605
Irvine
CA
92618
LOFT
Five Points Plaza
18577 Main Street x
Huntington Beach
CA
92648
LOFT
North County
200 East Via Rancho Parkway Suite #121
Escondido
CA
92025
LOFT
Otay Ranch Town Cntr
2015 Birch Road Space #911
Chula Vista
CA
91915
LOFT
Horton Plaza
120 Horton Plaza Suite #105
San Diego
CA
92101
LOFT
Shops at Rossmoor
12211 Seal Beach Blvd. x
Seal Beach
CA
90740
LOFT
Mission Viejo
12 The Shops at Mission Viejo Space #12C
Mission Viejo
CA
92691
LOFT
Fashion Valley
7007 Friar's Road Space #304
San Diego
CA
92108
LOFT
Plaza Escuela
1251 South Main Street
Walnut Creek
CA
94596
LOFT
Vintage Oaks@Novato
208 Vintage Way #K-4, 5, 7
Novato
CA
94945
LOFT
Bay Street
5652 Bay Street Space #5652
Emeryville
CA
94608
LOFT
Oakridge Mall
925 Blossom Hill Road Space #U1B
San Jose
CA
95123
LOFT
Santana Row
377 Santana Row Space #7110
San Jose
CA
95128
LOFT
Valley Fair Westfld
2855 Stevens Creek Blvd Space #A3
Santa Clara
CA
95050
LOFT
Del Monte Center
230 Del Monte Center Suite 2-2
Monterey
CA
93940
LOFT
1420 Burlingame
1420 Burlingame Avenue First Floor
Burlingame
CA
94010
LOFT
Streets of Brentwood
2545 Sand Creek Road Suite #136
Brentwood
CA
94513
LOFT
StoneCreek Village
5757 Pacific Avenue Space #A135
Stockton
CA
95207
LOFT
Stonestown Galleria
3251-20th Avenue Space 164
San Francisco
CA
94132
LOFT
Village Corte Madera
1618 Redwood Highway Space #D038
Corde Madera
CA
94925
LOFT
Embarcadero Center
4 Embarcadero Center Space # R-4120
San Francisco
CA
94111
LOFT
Arrowhead Towne Ctr
7700 West Arrowhead Towne Ctr Space #1220
Glendale
AZ
85308
LOFT
Park Place Mall
5870 East Broadway Blvd Space #222
Tucson
AZ
85711
LOFT
Kierland Commons
15211 North Kierland Blvd Space# 120A1B
Scottsdale
AZ
85254


--------------------------------------------------------------------------------


LOFT
The Gateway
56 Rio Grande Street Suite #1084
Salt Lake City
UT
84101
LOFT
Sugarhouse Commons
1170 E 2100 S x
Salt Lake City
UT
84106
LOFT
Chandler Fashion Ctr
3499 West Chandler Blvd Suite 1016
Chandler
AZ
85226
LOFT
Village Sq Dana Park
1854 South Val Vista Drive Suite 104 #AA12
Mesa
AZ
85204
LOFT
Scottsdale Fashion S
7014-1016 East Camelback Road x
Scottsdale
AZ
85251
LOFT
Bodo
370 South 8th Street
Boise
ID
83702
LOFT
North Town Plaza
5901 North Wyoming Blvd. Suite A
Albuquerque
NM
87109
LOFT
ABQ Uptown
2260 Q Street NE Suite #3D
Alburquerque
NM
87110
LOFT
Tucson Mall
4500 North Oracle Road Space #171A
Tucson
AZ
85705
LOFT
San Tan Village
2174 E. Williams Field Road Suite 101
Gilbert
AZ
85296
LOFT
Fashion Place
6191 S. State Street Space #1660
Murray
UT
84107
LOFT
City Creek Center
50 S. Main Street Suite #178
Salt Lake City
UT
84101
LOFT
West Village
3699 McKinney Avenue Space #316
Dallas
TX
75204
LOFT
Mockingbird Station
5307 E Mockingbird Lane
Dallas
TX
75206
LOFT
Spring Creek Plaza
1494 South Bryant Avenue Building A
Edmond
OK
73034
LOFT
Shops @ Willow Bend
6121 West Park Blvd. Space #C-209
Plano
TX
75093
LOFT
Shoppes @ Bellemeade
6535 Youree Drive Suite 201
Shreveport
LA
71105
LOFT
Northpark Center
8687 North Central Expressway Space #1612
Dallas
TX
75225
LOFT
Firewheel Town Cntr
185 Cedar Sage Drive Space #D13
Garland
TX
75040
LOFT
Broadway Square Mall
4601 South Broadway Space #J03
Tyler
TX
75703
LOFT
Woodland Hills
7021 South Memoria Drive Suite #0165A
Tulsa
OK
74133
LOFT
Galleria Dallas
13350 Dallas Parkway Suite #2595
Dallas
TX
75240
LOFT
Watters @ Montgomery
837 Market Street x
Allen
TX
75013
LOFT
Utica Square
1818 Utica Square x
Tulsa
OK
74114
LOFT
Stonebriar Centre
2601 Preston Road Space #2174
Frisco
TX
75034
LOFT
Penn Square Mall
1901 NW Expressway Space #1028
Oklahoma City
OK
73118
LOFT
Memorial City
303 Memorial City Suite #718
Houston
TX
77024
LOFT
Uptown Park
1141 Uptown Park Blvd Suite #10
Houston
TX
77056
LOFT
The Galleria Houston
5135 West Alabama Street Suite #5370
Houston
TX
77056
LOFT
Kingwood Commons
870 Kingwood Drive Space #870
Kingwood
TX
77339
LOFT
Sugarland Town Sq
16195 City Walk Street x
Sugar Land
TX
77479
LOFT
The Woodlands Mall
1201 Lake Woodland Drive Space #3020
The Woodlands
TX
77380
LOFT
Lamar Park Center
425 Doddridge Street Space #42 & 46
Corpus Christi
TX
78411
LOFT
Willowbrook Mall
1124 Willowbrook Mall Space #1576
Houston
TX
77070
LOFT
La Centerra@Cinco Ra
23501 Cinco Ranch Blvd. Suite G-140
Katy
TX
77494
LOFT
Pearland Town Center
11200 Broadway Street Suite #1140
Pearland
TX
77584
LOFT
Baybrook Mall
1029 Baybrook Mall
Friendswood
TX
77546
LOFT
The Village Arcade
2400 University Blvd. Suite #90
Houston
TX
77005
LOFT
La Plaza Mall
2200 S. 10th St. Space #P08
McAllen
TX
78503
LOFT
CHAMPION'S FOREST
5510 FM 1960 West Space #9910
Houston,
TX
77069
LOFT
Lloyd Center Mall
1021 Lloyd Center
Portland
OR
97232
LOFT
Valley River Center
208 Valley River Center
Eugene
OR
97401
LOFT
Northgate Shopping
410 Northeast Northgateway Way Space #729
Seattle
WA
98125


--------------------------------------------------------------------------------


LOFT
Clackamas Town Ctr
11860 SE 82nd Avenue Suite K123
Portland
OR
97086
LOFT
Gresham Station
881 Northwest 12th Street Bldg A-5
Gresham
OR
97030
LOFT
Bellevue Square
268 Bellevue Sq Space #268 & 270
Bellevue
WA
98004
LOFT
Southcenter Westfld
670 Southcenter Blvd. Suite 212B
Tukwila
WA
98188
LOFT
Bridgeport Village
7209 Southwest Bridgeport Road Space # F102
Tigard
OR
97224
LOFT
Alderwood Mall
3000 184th Street Space #982
Lynnwood
WA
98037
LOFT
Sts of Tanasbourne
2090 NW Allie Way Space #430
Hillsboro
OR
97124
LOFT
Capital Mall Prom
2511 Fourth Avene Space #P9 - Bldg B
Olympia
WA
98502
LOFT
Kent Station
445 Ramsay Way Building 14 - Space 101
Kent
WA
98032
LOFT
Columbia Center
1321 North Columbia Center Blv Suite #905
Kennewick
WA
99336
LOFT
Uptown Gig Harbor
4635 Pt. Fosdick Dr. NW Bldg 11-Suite 200
Gig Harbor
WA
98335
LOFT
River Park Square
808 W. Main Suite 109
Spokane
WA
99201
LOFT
Pike and 5th
1501 5th Avenue Space A
Seattle
WA
98101
LOFT
Manhattan Village
3200 Sepulveda Blvd. Space #C-8
Manhattan Beach
CA
90266
LOFT
Northridge Fashion
9301 Tampa Avenue
Northridge
CA
91324
LOFT
Paseo Colorado
326 East Colorado Blvd Space # B109A + B109B
Pasadena
CA
91101
LOFT
Fresno Fashion Ctr
645 East Shaw Avenue Space #F1B & F1C
Fresno
CA
93710
LOFT
Valencia Town Center
24201 Valencia Boulevard Suite #145
Valencia
CA
91355
LOFT
Simi Valley Town Ctr
1555 Simi Town Center Way Space #190
Simi Valley
CA
93065
LOFT
Glendale Galleria
1154 Glendale Galleria Space G-17
Glendale
CA
91210
LOFT
Del Amo Fashion Cntr
3525 Carson Street Suite 159
Torrance
CA
90503
LOFT
Promenade Peninsula
550 Deep Valley Drive Suite #117
Rolling Hills Estate
CA
90274
LOFT
The Shops@River Park
7705 Via del Rio Space #450
Fresno
CA
93720
LOFT
Santa Anita
400 S. Baldwin Ave.
Arcadia
CA
91007
LOFT
Waterside At MDR
4730 Admirality Way
Marina Del Rey
CA
90292
LOFT
Commons at Calabasas
4751Commons Way Space # H-1
Calabasas
CA
91302
LOFT
THE OAKS
350 Hillcrest Drive Space K017A and K017B
Thousand Oaks
CA
91360
LOFT
LOS CERRITOS
239 Los Cerritos Center Space #D14 and #D15
Cerritos
CA
90703
LOFT
Quarry Crossing
7322 Jones Maltsberger Suite #110
San Antonio
TX
78209
LOFT
Lincoln Square
326 Lincoln Square x
Arlington
TX
76011
LOFT
Chapel Hill
4601 West Freeway Suite #550
Ft Worth
TX
76107
LOFT
Shops at La Cantera
15900 LaCantera Parkway Bldg. 6 Suite #6600
San Antonio
TX
78256
LOFT
Cntrl TX Marketplace
2428 West Loop 340 Suite B-1
Waco
TX
76711
LOFT
Southlake Town Sqre
415 Grand Avenue East x
Southlake
TX
76092
LOFT
Arlington Highlands
4001 Arlington Highland Blvd. Suite 137
Arlington
TX
76018
LOFT
Hill Country Galleri
12912 Hill Country Blvd. Space #F105
Bee Cave
TX
78738
LOFT
TheShops@Highland Vi
4141 Waller Creek Bldg Q Space #170
Highland Village
TX
75077
LOFT
Village @Stone Oak
22710 U.S. 281 North Suite 101
San Antonio
TX
78232
LOFT
Barton Creek Square
2901 Capitol of Texas Hwy. Space #H05A
Austin
TX
78746
LOFT
The Domain
11510 Century Oaks Terrace Space K3
Austin
TX
78758
LOFT
Westgate Mall
7701 West Interstate 40 Space #280
Amarillo
TX
79121
LOFT
Kingsgate Center
8201 Quaker Avenue Space #141
Lubbock
TX
79424
LOFT
Fashion Show
3200 Las Vegas Blvd Space #2020
Las Vegas
NV
89109


--------------------------------------------------------------------------------


LOFT
The Promenade Mall
40820 Winchester Road Suite 2720
Temecula
CA
92591
LOFT
Birch Street
210 West Birch Street Space #1
Brea
CA
92821
LOFT
Montclair Plaza
2066 Montclair Plaza Lane
Montclair
CA
91763
LOFT
Miracle Mile Shops
3663 Las Vegas Blvd Suite 305
Las Vegas
NV
89109
LOFT
Galleria at Tyler
1253 Galleria at Tyler Space # E-3
Riverside
CA
92503
LOFT
Creekside Town Ctr
1208 Galleria Blvd Suite 100
Roseville
CA
95678
LOFT
Victoria Gardens
12456 South Main Street Space #1520
Rancho Cucamonga
CA
91739
LOFT
Green Valley Ranch
2235 Villiage Walk Drive Suite 163
Henderson
NV
89052
LOFT
Gardens on El Paseo
73525 El Paseo Suite E-1508
Palm Desert
CA
92260
LOFT
The Shops @Dos Lagos
2795 Cabot Drive Suite #6145
Corona
CA
92883
LOFT
Arden Fair
1689 Arden Way Suite #1204
Sacramento
CA
95815
LOFT
Shoppes@ Chino Hills
13850 City Center Drive Suite #5040
Chino Hills
CA
91709
LOFT
Town Square
6671 Las Vegas Blvd. Suite 121
Las Vegas
NV
89119
LOFT
Lakeside Shopping Ce
3301 Veterans Memorial Blvd Suite 134
Metairie
LA
70002
LOFT
Dogwood Marketplace
130 Dogwood Blvd. Space #F6
Flowood
MS
39232
LOFT
Premier Centre
3414 Highway 190 Suite #12
Mandeville
LA
70471
LOFT
The Esplanade
1401 West Esplanade Avenue Space # 324
Kenner
LA
70065
LOFT
Barnes Crossing
1001 Barnes Crossing Road Spaces #726, 728 & 729
Tupelo
MS
38804
LOFT
Riverwalk
500 Port of New Orleans Space #46
New Orleans
LA
70130
LOFT
Midtowne
201 North University Ave Suite #230
Little Rock
AR
72205
LOFT
Town Center @ Cedar
7519 Corporate Blvd. Suite 340
Baton Rouge
LA
70809
LOFT
Pinnacle Hills Prome
2203 South Promenade Blvd. Suite 2150
Rogers
AR
72758
LOFT
The Market @River Ra
1900 Kaliste Saloom Road Suite #100
Lafayette
LA
70508
LOFT
Mall of Louisiana
6401 Bluebonnet Blvd. Suite #206
Baton Rouge
LA
70836
LOFT
Renaissance@ColornyP
1000 Highland Colony Parkway Space #1003
Ridgeland
MS
39157
LOFT
Promenade@Chenal Pkw
17717 Chenal Parkway Space H-111
Little Rock
AR
72223
LOFT
River Forest Town Ce
7331 Lake Street Space #2
River Forest
IL
60305
LOFT
The Shops at Kildeer
20505 North Rand Road Suite 210
Kildeer
IL
60047
LOFT
Arlington Town Sq
23 South Evergreen Avenue Space C-6
Arlington Heights
IL
60005
LOFT
Streets of Woodfield
601 N. Martingdale Road
Schaumburg
IL
60173
LOFT
33 N LaSalle Street
33 North LaSalle Street
Chicago
IL
60602
LOFT
Yorktown Center
203 Yorktown Shopping Ctr Space #261 & #262
Lombard
IL
60148
LOFT
North Bridge
520 North Michigan Avenue Space #226 & 228
Chicago
IL
60611
LOFT
111 West Monroe
111 West Monroe x
Chicago
IL
60603
LOFT
Main St Promenade
55 South Main Street Suite 119
Naperville
IL
60540
LOFT
North Clybourn Ave
1845 North Clybourn Avenue x
Chicago
IL
60614
LOFT
Oakbrook Center
462 Oakbrook Center x
Oak Brook
IL
60523
LOFT
Old Orchard Center
374 Old Orchard Center Suite #M8
Skokie
IL
60077
LOFT
Millenium Park
51 East Randolph Street x
Chicago
IL
60601
LOFT
Sherman Plaza
1614 Sherman Avenue Space #A06
Evanston
IL
60201
LOFT
Promenade Bolingbroo
641 East Boughton Road Suite #135
Bolingbrook
IL
60440
LOFT
South Barrington
100 West Higgins Road Space Q-5
South Barrigton
IL
60010
LOFT
662 West Diversey
662 West Diversey x
Chicago
IL
60614


--------------------------------------------------------------------------------


LOFT
664 N. MICHIGAN AVE
664-670 N. Michigan Ave. Space # 2 and 3
Chicago
IL
60610
LOFT
Tri County Mall
11700 Princeton Pike Space #D-14 & D-15
Cinncinnati
OH
45246
LOFT
Polaris Fashion Plac
1500 Polaris Parkway Space #1086
Columbus
OH
43240
LOFT
Lane Avenue Shopping
1663 West Lane Avenue Space D-10
Upper Arlington
OH
43221
LOFT
Legacy Village
24683 Cedar Road Bldg G
Lyndhurst
OH
44124
LOFT
Easton Town Center
4175 The Strand x
Columbus
OH
43219
LOFT
Deerfield Town Cntr
5445 Deerfield Blvd. #2070
Mason
OH
45040
LOFT
First and Main
81 First Street Building F
Hudson
OH
44236
LOFT
Town Center at Levis
2190 Levis Commons Blvd Space #1130
Perrysburg
OH
43551
LOFT
Belden Village Wstfd
4155 Belden Village Mall Space #B24
Canton
OH
44718
LOFT
Kenwood Towne Centre
7875 Montgomery Road Space #3107
Cincinnati
OH
45236
LOFT
Beachcliff Market Sq
19360 Detroit Road Space #A-102
Rocky River
OH
44116
LOFT
The Greene
4437 Glengarry Drive Space C-116
Beavercreek
OH
45440
LOFT
Westfield Southpark
500 Southpark Center Space GL #24
Strongsville
OH
44136
LOFT
Shops@River Ridge
4315 West Dublin-Granville Rd x
Dublin
OH
43017
LOFT
Summit Mall
3265 West Market Street Space #705
Fairlawn
OH
44333
LOFT
Crocker Park
168 Main Street Space #1015
Westlake
OH
44145
LOFT
STREET WESTCHESTER
110 Acre Lifestyle Center Space B
Cincinatti
OH
45069
LOFT
Brookfield Square
95 North Moorland Road #A17 / Space #C-16
Brookfield
WI
53005
LOFT
Eden Prairie Center
1018 Eden Prairie Center Space #1134
Eden Prairie
MN
55344
LOFT
Mall of America
184 North Garden Street x
Bloomington
MN
55425
LOFT
Arbor Lakes
7881 Main Street North Bldg 13
Maple Grove
MN
55369
LOFT
Bayshore Town Center
5707 N. Centerpark Way Space N-121
Glendale
WI
53217
LOFT
Greenway Station
1621 Demingway Suite 110
Middleton
WI
53562
LOFT
Woodbury Lakes Cente
9120 Hudson Street Suite 303
Woodbury
MN
55125
LOFT
Mayfair Mall
2500 N. Mayfair Road Space #176
Wauwatosa
WI
53226
LOFT
Empire Mall
590 West Empire Mall Space #208 & 209
Sioux Falls
SD
57106
LOFT
Plaza@Rosedale Cntr
808 Rosedale Center Space #915
Roseville
MN
55113
LOFT
Ridgedale Center
12617 Wayzata Blvd. x
Minnetonka
MN
55305
LOFT
Southdale Center
1150 Southdale Center
Edina
MN
55435
LOFT
West Acres Mall
3902 13th Ave South Space #313
Fargo
ND
58103
LOFT
Eastland Mall
800 North Green River Road
Evansville
IN
47715
LOFT
Oak Court Mall
4465 Poplar Avenue Space #2310A
Memphis
TN
38117
LOFT
Mall @ St. Matthews
5000 Shelbyville Road Space #1370
Louisville
KY
40207
LOFT
Hamburg Village
2308 Sir Barton Way x
Lexington
KY
40509
LOFT
Carriage Crossing
4610 Merchants Park Circle Suite 535
Collierville
TN
38017
LOFT
Mall at Green Hills
2126 Abbot Martin Road Space #182
Nashville
TN
37215
LOFT
Thoroughbred Village
545 Cool Springs Blvd. Space #D-4
Franklin
TN
37067
LOFT
Hamilton Corner
2115 Gunbarrel Road Space #3
Chattanooga
TN
37421
LOFT
The Pinnacle@Turkey
11285 Parkside Drive x
Knoxville
TN
37934
LOFT
Crestview Hills Town
2850 Town Center Boulevard Space #7010
Crestview Hills
KY
41017
LOFT
The Ave Murfreesboro
2615 Medical Center Parkway Space #1440
Murfreesboro
TN
37129
LOFT
Streets Indian Lake
300 Indian Lake Blvd. Suite 140-Bldg. C
Hendersonville
TN
37075


--------------------------------------------------------------------------------


LOFT
TheSummit Louisville
4278 Summit Plaza Drive Space C14/C15
Louisville
KY
40241
LOFT
Shops ofSaddle Creek
7615 West Farmington Suite 15
Germantown
TN
38138
LOFT
JOHNSON CITY
2011 N. Roan Street Space # D2A
Johnson City
TN
37601
LOFT
Jefferson Pointe
4120 West Jefferson Blvd Suite # 5
Ft Wayne
IN
46804
LOFT
Eastwood Towne Ctr
3033 Preyde Blvd Space #H5
Lansing
MI
48912
LOFT
Rivertown Circle
3357 Century Center Street SW Bldg A
Grandville
MI
49418
LOFT
The Crossroads
6650 South Westnedge Ave Space #217
Portage
MI
49024
LOFT
Somerset Collection
2800 West Big Beaver Road Suite M158
Troy
MI
48084
LOFT
Twelve Oaks Mall
27234 Novi Road Space #A-122
Novi
MI
48377
LOFT
Green Oak Village Pl
9710 Village Place Blvd. Space F2
Brighton
MI
48116
LOFT
Kercheval Place
17014 Kercheval Ave. x
Grosse Pointe
MI
48230
LOFT
Village of Rochester
376 North Adams Space G 376
Rochester Hills
MI
48309
LOFT
University Park Mall
6501 North Grape Road Suite #1120
Mishawaka
IN
46545
LOFT
Partridge Creek
17360 Hall Road Suite #189
Clinton Township
MI
48038
LOFT
Briarwood Mall
434 Briarwood Circle Space #F130A
Ann Arbor
MI
48108
LOFT
Breton Village
1840 Breton Ave S.E. Space #1
Grand Rapids
MI
49506
LOFT
Greenwood Park
1251 US 31 South Space #P140
Greenwood
IN
46142
LOFT
Castleton Square
6020 E. 82nd Street Space 110A
Indianapolis
IN
46250
LOFT
Orland Square Mall
104 Orland Square Space #A-02A
Orland Park
IL
60462
LOFT
Deerfield Square
720 Waukegan Road Unit H & I
Deerfield
IL
60015
LOFT
Shoppe Grand Prairie
5201 West War Memorial Drive Space #545
Peoria
IL
61615
LOFT
Hawthorne Center
320 Hawthorne Center x
Vernon Hills
IL
60061
LOFT
Clay Terrace
14360 Clay Terrace Blvd Suite #120
Carmel
IN
46032
LOFT
Algonquin Commons
1968 South Randall Road Space #4030
Algonquin
IL
60102
LOFT
Cherryvale Mall
7200 Harrison Avenue Space #53A
Rockford
IL
61112
LOFT
Geneva Commons
114 Commons Drive Space #1020
Geneva
IL
60134
LOFT
Market Place
2000 North Neil Street Space #100
Champaign
IL
61821
LOFT
Shoppes@College Hill
305 Veterans Parkway Suite #200
Normal
IL
61761
LOFT
Metropolis
360 Metropolis Mile Suite #125
Plainfield
IN
46168
LOFT
Burr Ridge Vill Cntr
720 Village Center Drive x
Burr Ridge
IL
60527
LOFT
Hamilton Town Center
13185 Harrell Parkway Suite #500
Noblesville
IN
46060
LOFT
Circle Centre
49 West Maryland Street Space 2
Indianapolis
IN
46225
LOFT
WHITE OAKS
2501 W. Wabash Ave. Space D09A
Springfield
IL
62704
LOFT
West County Mall
38 West County Center Suite #1120
Des Peres
MO
63131
LOFT
Mid Rivers Mall
2264 Mid Rivers Mall
St. Peters
MO
63376
LOFT
Coral Ridge Mall
1451 Coral Ridge Avenue Suite #230
Coralville
IA
52241
LOFT
Zona Rosa
7307 NW 86th Terrace Space #138
Kansas City
MO
64153
LOFT
Town Center @ Jordan
101 74th Street Space #11140
West Des Moines
IA
50266
LOFT
Battlefield Mall
2825 South Glenstone Road Space #F-19
Springfield
MO
65804
LOFT
Columbia Mall
2300 Bernadette Drive Suite #104
Columbia
MO
65203
LOFT
Leawood Town Center
5017 West 117th Street Space #3230
Leawood
KS
66211
LOFT
Country Club Plaza
235 West 47th Street x
Kansas City
MO
64112
LOFT
The Blvd Town Square
34 The Boulevard St. Louis Bldg. 2 Space K-2
Richmond Heights
MO
63117


--------------------------------------------------------------------------------


LOFT
Chesterfield Mall
2024 Chesterfield Mall x
Chesterfield
MO
63017
LOFT
Shoppes @St.Clair Sq
6520 North Illinois Suite 102
Fairview Heights
IL
62208
LOFT
The Meadows
11 Meadows Circle Drive Suite #410
Lake St. Louis
MO
63367
LOFT
Oak Park Mall
11153 West 95th Street Space #93
Overland Park
KS
66214
ATF/LOS
Citadel
100 Citadel Drive, Suite 218
Commerce
CA
90040
ATF/LOS
Desert Hills-Cabazon
48400 Seminole Drive Suite 500
Cabazon
CA
92230
ATF/LOS
Camarillo
850 East Ventura Blvd. Space 738
Camarillo
CA
93010
ATF/LOS
The Block @ Orange
20 City Blvd, West Suite 125
Orange
CA
92868
ATF/LOS
Las Americas
4155 Camino De La Plaza Space #428
San Diego
CA
92101
ATF/LOS
Anthem Outlets
4250 West Anthem Way Space 500
Anthem
AZ
85086
ATF/LOS
El Paso Outlets
7051 S.Desert Blvd. Space #D402
El Paso
TX
79912
ATF/LOS
Barstow Outlets
2796 Tanger Way Suite 375
Barstow
CA
92311
ATF/LOS
Ontario Mills
One Mills Circle Space #904
Ontario
CA
91764
ATF/LOS
Camarillo Prem LOS
500 Ventura Blvd. Suite #1510
Camarillo
CA
93010
ATF/LOS
El Paso LOS
7051 S. Desert Blvd. Space # G -700
El Paso
TX
79835
ATF/LOS
Barstow LOS
2796 Tanger way Space # 201
Barstow
CA
92311
ATF/LOS
Las Americas LOS
4211 Camino de la Plaza Space # 0152
San Diego
CA
92173
ATF/LOS
ONTARION MILLS LOS
One Mills Circle Space #812A
Ontario
CA
91764
ATF/LOS
Michigan City
505 Lighthouse Place
Michigan City
IN
46360
ATF/LOS
Chicago Premium
1650 Premium Outlets Blvd. Space #423
Aurora
IL
60502
ATF/LOS
Pleasant Prairie
11211 120th Avenue Suite #41
Pleasant Prairie
WI
53158
ATF/LOS
Huntley
11800 Factory Shops Blvd. Space #700
Huntley
IL
60142
ATF/LOS
Jeffersonville
8300 Factory Shops Blvd. Space #300
Jeffersonville
OH
43128
ATF/LOS
Johnson Creek Outlet
612 West Linmar Lane Suite C-040
Johnson Creek
WI
53038
ATF/LOS
Edinburg Prem Outlet
11771 NE Executive Dr. Space #B-050
Edinburg
IN
46124
ATF/LOS
Lighthouse Place
1301 Lighthouse Place
Michigan City
IN
46360
ATF/LOS
Edinburgh Prem LOS
11911 NE Executive Drive Space A100
Edinburg
IN
46124
ATF/LOS
Cincinnati Prem LOS
102 Premium Outlets Dr. x
Monroe
OH
45050
ATF/LOS
Michigan City LOS
417 Lighthouse Place Space # 417
Michigan City
IN
46360
ATF/LOS
Pleasant Prairie LOS
11211 120th Ave I-94 & Hwy 165 Space # A001
Pleasant Prairie
WI
53158
ATF/LOS
Gilroy
681 Leavesley Road Suite 10
Gilroy
CA
95020
ATF/LOS
Napa
681 Factory Store Drive
Napa
CA
94558
ATF/LOS
Marina Square
1221 Marina Boulevard
San Leandro
CA
94577
ATF/LOS
Vacaville
228 Nut Tree Road Space #228
Vacaville
CA
95687
ATF/LOS
Legends@SparksMarina
1310 Scheels Drive Suite #142
Sparks
NV
89434
ATF/LOS
Petaluma Outlets
2200 Petaluma Blvd N Space #120
Petaluma
CA
94952
ATF/LOS
Napa
681 Factory Store Drive
Napa
CA
94558
ATF/LOS
Gilroy Prem LOS
8375 Arroyo Circle Unit #61
Gilroy
CA
95020
ATF/LOS
Vacaville LOS
121 Nut Tree Road Suite E.
Vacaville
CA
95687
ATF/LOS
Napa LOS
629 Factory Stores Drive Space # 607C
Napa
CA
94558
ATF/LOS
Tulare LOS
1477 Retherford Street Space # D50
Tulare
CA
93274
ATF/LOS
Folsom Premium LOS
1300 Folsom Blvd Space #607
Folsom
CA
95630
ATF/LOS
Allen Premium
820 West Stacy Road Space #300
Allen
TX
75013


--------------------------------------------------------------------------------


ATF/LOS
San Marcos
3939 Interstate Highway 35 Space #810
San Marcos
TX
78666
ATF/LOS
Round Rock
4401IH 35 N STE 1201
Round Rock
TX
78664
ATF/LOS
Rio Grande Valley Pr
5001 East Expressway 83 Space #525
Mercedes
TX
78570
ATF/LOS
Houston Prem Outlets
29300 Hempstead Road Space 0828
Cypress
TX
77433
ATF/LOS
Grapevine Mills
3000 Grapevine Mills Parkway Space #221
Grapevine
TX
76051
ATF/LOS
Rio Grande Prem LOS
5001 East Expressway 83 Space #836
Mercedes
TX
78570
ATF/LOS
Houston Prem LOS
29300 Hempstead Rd Space #104
Cypress
TX
77433
ATF/LOS
San Marcos LOS
4015 Interstate 35 South Suite # 338B
San Marcos
TX
78666
ATF/LOS
Grapevine Mills LOS
3000 Grapevine Pkwy. Space #138
Grapevine
TX
76051
ATF/LOS
Katy Mills LOS
5000 Katy Mills Circle x
Katy
TX
77494
ATF/LOS
Round Rock LOS
4401 North IH-35 Space # 401
Round Rock
TX
78664
ATF/LOS
Castle Rock
5050 Factory Shops Blvd. x
Castlerock
CO
80108
ATF/LOS
Colorado Mills
14500 West Colfax Ave Ste 179
Lakewood
CO
80401
ATF/LOS
Park City
6699 North Landmark Drive Space #C110 & C115
Park City
UT
84098
ATF/LOS
Loveland Outlets
5817 McWhinney Blvd. Space C50
Loveland
CO
80538
ATF/LOS
Silverthorne Outlets
125-A Stephens Way Space R300
Silverthorne
CO
80498
ATF/LOS
Albertville Prem Out
6500 Labeaux Avenue NE Space G080
Albertville
MN
55301
ATF/LOS
Castle Rock LOS
5050 Factory Shops Blvd. Space #400
Castle Rock
CO
80108
ATF/LOS
Albertville LOS
6500 Labeaux Ave. NE Space # D020
Albertville
MN
55301
ATF/LOS
Amana LOS
150 Tanger Drive Space # 101
Williamsburg
IA
52361
ATF/LOS
COLORADO MILLS LOS
14500 W. Colfax Ave. Space # 171
Lakewood
CO
80401
ATF/LOS
Silver Sands-Destin
10406 Emerald Coast Parkway Space #76 & 78
Destin
FL
32550
ATF/LOS
Foley
2601 South McKenzie Street Space #W3
Foley
AL
36535
ATF/LOS
Legends@VillageWest
1803 Village West Parkway Space #M127
Kansas City
KS
66111
ATF/LOS
Gulfport Outlets
10830 Factory Shops Blvd. Space #830
Gulfport
MS
39503
ATF/LOS
Gonzales Outlets
2210 South Tanger Blvd. Suite #210
Gonzales
LA
70737
ATF/LOS
Branson Outlets
300 Tanger Blvd. Suite 109
Branson
MO
65616
ATF/LOS
Osage Beach
4540 Osage Beach Pkwy Space #BB1A
Osage Beach
MO
65065
ATF/LOS
Foley LOS
2601 South McKenzie Street Space 178
Foley
AL
36535
ATF/LOS
Legends KC LOS
1803 Village West Parkway Space #M121
Kansas City
KS
66111
ATF/LOS
Osage Beach LOS
4540 Osage Beach Pkwy Space #BB1B
Osage Beach
MO
65065
ATF/LOS
Silver Sands LOS
10406 Emerald Coast Pkwy West Space #41
Destin
FL
32550
ATF/LOS
Branson LOS
300 Tanger Blvd. Space # 101
Branson
MO
65616
ATF/LOS
Gonzales LOS
2410 Tanger Blvd. Space #340
Gonzales
LA
70737
ATF/LOS
Grove City
I-79 And Route 208 Suite 350
Grove City
PA
16127
ATF/LOS
Birch Run
8825 Marketplace Drive Suite #F375
Birch Run
MI
48415
ATF/LOS
Pittsburg Outlets
2200 Tanger Blvd. Suite #530
Washington
PA
15301
ATF/LOS
Aurora Farms
549 S. Chillicothe Road Space #400
Aurora
OH
44202
ATF/LOS
West Branch
2990 Cook Road Space #132
West Branch
MI
48661
ATF/LOS
Howell
1475 N. Burkhard Road Space #B130
Howell
MI
48855
ATF/LOS
Pittsburgh OutletLOS
2200 Tanger Blvd. Space #853
Washington
PA
15301
ATF/LOS
Aurora Farms LOS
549 South Chillicothe Road Space # 360
Aurora
OH
44202
ATF/LOS
Grove City LOS
1911 Lessburg Grove City Rd. Space # 200
Grove City
PA
16127


--------------------------------------------------------------------------------


ATF/LOS
Birch Run LOS
12240 South Beyer Road Space # V033
Birch Run
MI
48415
ATF/LOS
Howell Outlet LOS
1475 N. Burkhart Road Space# B140
Howell
MI
48855
ATF/LOS
West Branch LOS
2990 Cook Road Space # 130
West Branch
MI
48661
ATF/LOS
Las Vegas
605 South Grand Central Parkwy Space #1201
Las Vegas
NV
89106
ATF/LOS
Seattle Premium
10600 Quil Ceda Blvd. Space #0602
Tulalip
WA
98271
ATF/LOS
Las Vegas Fashion
32100 Las Vegas Blvd. South Space #454
Primm
NV
89019
ATF/LOS
Supermall
1101 Supermall Way Space #230
Auburn
WA
98001
ATF/LOS
Woodburn Company Sto
1001 Arney Road Suite #800
Woodburn
OR
97071
ATF/LOS
Las Vegas Outlet
7400 Las Vegas Blvd. South Suite #10
Las Vegas
NV
89123
ATF/LOS
Las Vegas Outlet LOS
7400 Las Vegas Blvd. South Space # 308
Las Vegas
NV
89123
ATF/LOS
Columbia LOS
450 NW 257th Way Space # 216
Troutdale
OR
97060
ATF/LOS
Seattle LOS
10600 Quil Ceda Blvd. Space # 528A
Tulalip
WA
98271
ATF/LOS
Lincoln City LOS
1500 SE East Devils Lake Road Space # B-100
Lincoln City
OR
97367
ATF/LOS
LOS Woodburn
1001 Arney Rd. Space #711
Woodburn
OR
97071
ATS
Harbor Place
200 East Pratt Street
Baltimore
MD
21202
ATS
Reston Town Ctr.
11850 Market Street
Reston
VA
20190
ATS
Montgomery Mall
7101 Democracy Blvd. Suite 1058
Bethesda
MD
20817
ATS
Annapolis Mall
40 Annapolis Mall
Annapolis
MD
21401
ATS
The Mall in Columbia
10300 Little Patuxent Parkway Space #2055
Columbia
MD
21044
ATS
Fair Oaks Mall
11834U Fair Oaks Mall
Fairfax
VA
22033
ATS
White Flint
11301 Rockville Pike
Kensington
MD
20895
ATS
Christiana Mall
715 Christiana Mall Space # 264
Newark
DE
19702
ATS
Glen Eagle Square
539-541 Wilmington and Westchester Pike
Glen Mills
PA
19342
ATS
Tysons Corner
8061L Tysons Corner Center Space #J7L
McLean
VA
22102
ATS
Towson Town Center
825 Dulaney Valley Road Space #4135, 4140 & 4145
Towson
MD
21204
ATS
Park City Center
471 Park City Center x
Lancaster
PA
17601
ATS
Dulles Town Center
21100 Dullles Town Center Space # F-114
Dulles
VA
20166
ATS
WASHINGTONIAN
102 Boardwalk Place Space# 102
Gathersburg
MD
20878
ATS
TYSON'S CORNER
7974A Tyson's Corner Center Space # J3AU
McLean
VA
22102
ATS
Walnut Street
1713 Walnut Street
Philadelphia
PA
19103
ATS
Grove at Shrewsbury
559 Rt. 35 N-10A
Shrewsbury
NJ
7701
ATS
Palmer Square
17 Palmer Square West Space V-115
Princeton
NJ
8542
ATS
King-of-Prussia Plza
160 N. Gulph Rd. x
King of Prussia
PA
19406
ATS
Ardmore
23 Parking Plaza
Ardmore
PA
19003
ATS
Oxford Valley Mall
2300 East Lincoln Highway Space # 202
Langhorne
PA
19047
ATS
Brook 35 Plaza
2150 Route 35
Seagirt
NJ
8750
ATS
Promenade - Sagemore
500 Rte 73 South Space #A4
Marlton
NJ
8053
ATS
Cherry Hill Mall
2000 Route 38 Space #1850
Cherry Hill
NJ
8002
ATS
Shoppes @ Eng Villag
1460 Bethlehem Pike Suite J
North Wales
PA
19454
ATS
Lehigh Valley Mall
938 Lehigh Lifestyle Center Space #1220
Whitehall
PA
18052
ATS
Freehold Raceway Mal
3710 Rt. 9 Space L-208
Freehold
NJ
7728
ATS
QUAKER BRIDGE MALL
150 Quaker Bridge Mall Rd Space #1054A
Lawrenceville
NJ
8648
ATS
Perimeter Mall
4400 Ashford Dunwoody Road
Atlanta
GA
30346


--------------------------------------------------------------------------------


ATS
North Point Mall
1000 North Point Circle Space 1180
Alpharetta
GA
30022
ATS
Mall @ Georgia
3333 Buford Drive
Buford
GA
30519
ATS
Avenue at East Cobb
4475 Roswell Road
Marietta
GA
30062
ATS
St Johns Town Center
4711 River City Drive Suite 101
Jacksonville
FL
32246
ATS
The Vinings Jubilee
4300 Paces Ferry Road Suite #474
Atlanta
GA
30339
ATS
Town Cent @ Atlantic
1380 Atlantic Drive Suite #14125
Atlanta
GA
30363
ATS
Avenue at West Cobb
3625 Dallas Highway Space #800
Marietta
GA
30064
ATS
Forum on Peachtree P
5145 Peachtree Pkwy Space #455
Norcross
GA
30092
ATS
Augusta Mall
3450 Wrightboro Rd. Space #230
Augusta
GA
30909
ATS
The Avenues
10300 Southside Blvd. Space 1500A
Jacksonville
FL
32256
ATS
Lenox Square
3393 Peachtree Rd. Space #3103
Atlanta
GA
30326
ATS
Ave.@ Peachtree City
216 City Circle Space #600
Peachtree City
GA
30269
ATS
ST.JOHN'S TOWN CTR
4775 Town Center Parkway Space # R11A
Jacksonville
FL
32246
ATS
Mt. Lebanon
1500 Washington Rd. Space #1404
Mt. Lebanon
PA
15228
ATS
Fayette Mall
3401 Nicholasville Rd. Space# 314
Lexington
KY
40503
ATS
Shadyside
5407 Walnut Street
Pittsburgh
PA
15232
ATS
Oxmoor Center
7900 Shelbyville Road
Louisville
KY
40222
ATS
Mall @ Tuttle Crsng.
5043 Tuttle Crossing Blvd. Space 281
Dublin
OH
43016
ATS
Summit Mall
3265 West Market St. Space 242
Akron
OH
44333
ATS
Rookwood Commons
2671 Edmondson Road Building G
Hyde Park
OH
45209
ATS
Ross Park Mall
1000 Ross Park Mall Drive Space #H13-H15
Pittsburgh
PA
15237
ATS
Summit at Louisville
4206 Summit Plaza Drive Space #B2
Louisville
KY
40241
ATS
Kenwood Towne Centre
7875 Montgomery Road Space R005
Cincinnati
OH
45236
ATS
Polaris Fashion Plac
1500 Polaris Parkway Suite #1048
Columbus
OH
43240
ATS
The Greene Town Ctr.
4433 Glengarry Dr. Space #C120 (Beavercreek)
Dayton
OH
45440
ATS
Oxmoor Center Mall
7900 Shelbyville Rd. Space #E 09
Louisville
KY
40222
ATS
ROSS PARK
1000 Ross Park Mall Drive Space # D-10
Pittsburgh
PA
15237
ATS
KENWOOD TOWNE CENTRE
7875 Montgomery Road Space # 2227
Cincinnati
OH
45236
ATS
Westshore Plaza
287 Westshore Plaza
Tampa
FL
33609
ATS
Bell Tower Shops
13499 US41 Southeast Suite B-212
Fort Myers
FL
33907
ATS
Southgate Plaza
90 Southgate Plaza Suite 1108
Sarasota
FL
34239
ATS
Citrus Park Town Ctr
8054 Citrus Park Town Center
Tampa
FL
33625
ATS
City Place
701 S Rosemary Ave Suite 140
West Palm Beach
FL
33401
ATS
Plaza Las Americas
525 F.D. Roosevelt Avenue Space #544
Hato Rey
PR
918
ATS
Tampa Int'l Plaza
2223 North West Shore Blvd Space #261
Tampa
FL
33607
ATS
The Mall at Millenia
4200 Conroy Road Suite #135
Orlando
FL
32839
ATS
Village at Merrick P
350 Avenue San Lorenzo Suite 2135
Coral Gables
FL
33146
ATS
Galleria @ Ft Lauder
2338 East Sunrise Blvd. Space #C4-2206
Fort Lauderdale
FL
33304
ATS
Waterside Shops @ PB
5495 Tamiami Trail North Suite 5
Naples
FL
34108
ATS
The Gardens
3101 PGA Blvd. Space #H-205
Palm Beach Gardens
FL
33410
ATS
Dadeland Mall
7415 Southwest 88th Street Space #1610
Miami
FL
33156
ATS
Aventura Mall
19501 Biscayne Blvd. Space #733A
Aventura
FL
33180
ATS
Shops@Pembroke Garde
302 SW 145th Terrace Space #14055
Pembroke Pines
FL
33027


--------------------------------------------------------------------------------


ATS
Town Center @ Boca
6000 West Glades Rd. Space #1148B
Boca Raton
FL
33431
ATS
The Gardens
3101 PGA Blvd Space #B107
Palm Beach Gardens
FL
33410
ATS
WESTSHORE PLAZA
287 Westshore Plaza Space # C4
Tampa
FL
33609
ATS
Saddlecreek
7614 W. Farmington Blvd.
Germantown
TN
38138
ATS
Canal Place
333 Canal Street Suite 206
New Orleans
LA
70130
ATS
The Oaks Mall
6629 Newberry Road
Gainesville
FL
32605
ATS
Wolfchase Galleria
2760 North Germantown Parkway Suiet 159
Memphis
TN
38133
ATS
Governors Square
1500 Apalachee Parkway
Tallahassee
FL
32301
ATS
The Summit
225 Summit Blvd Suite 400
Birmingham
AL
35243
ATS
Lakeside Mall
3301 Veterans Memorial
Metarie
LA
70002
ATS
The Shoppes@EastChas
7248 Eastchase Parkway Space D-145
Montgomery
AL
36117
ATS
Parkway Place
2801 Memorial Parkway South Space #188
Huntsville
AL
35801
ATS
Carriage Crossing
4630 Merchants Park Circle Space #717
Collierville
TN
38017
ATS
Renaissance@Colony P
100 Highland Colony Parkway Space #9012
Ridgeland
MS
39157
ATS
Mall of Louisiana
6401 Bluebonnet Blvd. Suite 400
Baton Rouge
LA
70836
ATS
Union Station
50 Massachusetts Ave. NE
Washington
DC
20002
ATS
Fashion Square
1554 East Rio Road Space D-12
Charlottesville
VA
22901
ATS
Pentagon City
1100 South Hayes Space C5
Arlington
VA
22202
ATS
Old Town Alexandria
115 North Washington Street
Alexandria
VA
22314
ATS
600 Thirteenth St.
600 13th Street
Washington
DC
20005
ATS
Mazza Gallerie
5300 Wisconsin Avenue
Washington
DC
20015
ATS
1140 Connecticut Ave
1140 Connecticut Avenue
Washington
DC
20036
ATS
Short Pump Town Ctr
11800 West Broad Street Space #2124
Henrico
VA
23233
ATS
Stony Point Fashion
9200 Stony Point Parkway Space #113
Richmond
VA
23235
ATS
Mayfaire Town Center
6851 Main Street Bldg F
Wilmington
NC
28403
ATS
Market@Common Clared
2800 Claredon Blvd Space R600
Arlington
VA
22201
ATS
UNION STATION
50 Massachusetts Ave NE Space # 2201
Washingon
DC
0
ATS
King Street
265-267 King Street
Charleston
SC
29401
ATS
Crabtree Valley Mall
4325 Glenwood Avenue
Raleigh
NC
27612
ATS
Southpark Mall
4400 Sharon Road
Charlotte
NC
28211
ATS
West Town Mall
7600 Kingston Pike Space 1582
Knoxville
TN
37919
ATS
Haywood Mall
700 Haywood Road S1058
Greenville
SC
29607
ATS
Mall at Green Hills
2126 Abbot Martin Road Space 258\260
Nashville
TN
37215
ATS
Cameron Village
446 Daniels Street Space #1-66
Raleigh
NC
27605
ATS
Sts. of Southpoint
6910 Fayetteville Road Space #1455
Durham
NC
27713
ATS
Northlake Mall
6801 Northlake Mall Drive Suite #233
Charlotte
NC
28216
ATS
Hamilton Place Mall
2100 Hamilton Place Blvd. Space #230
Chattanooga
TN
37421
ATS
Shops @ Friendly Cen
3334 West Friendly Avenue Space #101
Greensboro
NC
27410
ATS
Mkt Com Myrtle Beach
3061 Howard Avenue Space #100
Myrtle Beach
SC
29577
ATS
Mt.Pleasant Town Ctr
1236 Belk Drive
Mount Pleasant
SC
29464
ATS
Cool Spring Galleria
1800 Galleria Blvd. Space 1583
Franklin
TN
37027
ATS
Columbiana Center
100 Columbiana Circle Space #1068
Columbia
SC
29212
ATS
Mall at Green Hills
2126 Abbot Martin Rd. Space #260
Nashville
TN
37215





--------------------------------------------------------------------------------




SCHEDULE II
TO SECURITY AGREEMENT


JURISDICTION OF ORGANIZATION


A.
Each Grantor's official name:



AnnTaylor Stores Corporation
AnnTaylor, Inc.
AnnTaylor Distribution Services, Inc.
AnnTaylor Retail, Inc.
Annco, Inc.


B.
Type of entity: Each Grantor is a corporation.



C.
Organizational identification number issued by each Grantor's state of
incorporation or organization:



Credit Party
State of
Incorporation
Organization
Identification Number
AnnTaylor Stores Corporation
DE
2177466
AnnTaylor, Inc.
DE
2104040
AnnTaylor Distribution Services, Inc.
DE
2370078
AnnTaylor Retail, Inc.
DE
2370080
Annco, Inc.
DE
2962680





D.
State of incorporation or organization:



Credit Party
State of Incorporation
AnnTaylor Stores Corporation
DE
AnnTaylor, Inc.
DE
AnnTaylor Distribution Services, Inc.
DE
AnnTaylor Retail, Inc.
DE
Annco, Inc.
DE









--------------------------------------------------------------------------------




SCHEDULE III
TO SECURITY AGREEMENT


PATENTS, TRADEMARKS AND COPYRIGHTS


Patents: None.


Annco, Inc. United States Copyrights:


Title
Reg. No.
Reg. Date
Record Owner
Status
Destination
AnnTaylor
sculptured purse size bottle
VA702108
4/3/1995
AnnTaylor, Inc.
Registered





--------------------------------------------------------------------------------




Trademark Registrations and Applications




See attached schedules.


--------------------------------------------------------------------------------




[pledgescheduleiiiinsertpage1.jpg]


--------------------------------------------------------------------------------


[pledgepage2.jpg]






--------------------------------------------------------------------------------




SCHEDULE IV
TO SECURITY AGREEMENT




Item A.     Pledged Notes: None.


Item B. Pledged Shares




Grantor
Securities Issuer (Jurisdiction of Organization)


Authorized Shares Interests


Outstanding
 Shares
% of
Shares Pledged


Certificate No.
AnnTaylor Stores Corporation
AnnTaylor, Inc.
Common: 1,000 shares, par value $1.00 per share
1
100%
2
AnnTaylor, Inc.
AnnTaylor Travel, Inc.
Common: 1,000 shares, par value $.01 per share
1
100%
1
AnnTaylor, Inc.
AnnTaylor Distribution Services, Inc.
Common: 100 shares, par value $.01 per share
1
100%
1
AnnTaylor, Inc.
AnnTaylor Retail, Inc.
Common: 100 shares, par value $.01 per share
1
100%
1
AnnTaylor, Inc.
Annco, Inc.
Common: 100 shares, par value $1.00 per share
1
100%
1
AnnTaylor, Inc.
AnnTaylor Sourcing Far East Ltd.
Common: 150,000 shares, par value HK $1.00 per share
150,000
65%
12,13,15
AnnTaylor, Inc.
ANN Canada Inc.
Common: unlimited shares
1
65%
C-2



Item C.    Pledged Membership Interests: None.


Item D.    Pledged Partnership Interests: None.    














